Exhibit 10.1

Published CUSIP Number:                    

$1,050,000,000 SENIOR SECURED CREDIT FACILITY

CREDIT AGREEMENT

Dated as of June 18, 2007

among

ENTERCOM RADIO, LLC
as the Borrower,

ENTERCOM COMMUNICATIONS CORP.,
as the Parent,

BANK OF AMERICA, N.A
as Administrative Agent and L/C Issuer,

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

BMO CAPITAL MARKETS, CORP.
BNP PARIBAS
MIZUHO CORPORATE BANK, LTD.
SUNTRUST BANK
as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Manager

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Book Manager


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

26

1.03

 

Accounting Terms

 

27

1.04

 

Rounding

 

27

1.05

 

Times of Day

 

27

1.06

 

Letter of Credit Amounts

 

27

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

28

2.01

 

Loans

 

28

2.02

 

Borrowings, Conversions and Continuations of Loans

 

28

2.03

 

Letters of Credit

 

30

2.04

 

Prepayments

 

39

2.05

 

Termination or Reduction of Commitments

 

41

2.06

 

Repayment of Obligations

 

41

2.07

 

Interest

 

42

2.08

 

Fees

 

43

2.09

 

Computation of Interest and Fees

 

43

2.10

 

Evidence of Debt

 

43

2.11

 

Payments Generally; Administrative Agent’s Clawback

 

44

2.12

 

Sharing of Payments by Lenders

 

46

2.13

 

Incremental Facility

 

47

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

49

3.01

 

Taxes

 

49

3.02

 

Illegality

 

51

3.03

 

Inability to Determine Rates

 

51

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

52

3.05

 

Compensation for Losses

 

53

3.06

 

Mitigation Obligations; Replacement of Lenders

 

54

3.07

 

Survival

 

54

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

54

4.01

 

Conditions of Initial Credit Extension

 

54

4.02

 

Conditions to all Credit Extensions

 

57

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

58

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

58

5.02

 

Authorization; No Contravention

 

58

5.03

 

Governmental Authorization; Other Consents

 

58

5.04

 

Binding Effect

 

58

5.05

 

Financial Statements; No Material Adverse Effect

 

59

5.06

 

Litigation

 

59

 


--------------------------------------------------------------------------------


 

5.07

 

No Default

 

59

5.08

 

Ownership of Property; Liens

 

59

5.09

 

Environmental Compliance

 

60

5.10

 

Insurance

 

60

5.11

 

Taxes

 

60

5.12

 

ERISA Compliance

 

60

5.13

 

Subsidiaries; Equity Interests

 

61

5.14

 

Margin Regulations; Investment Company Act

 

61

5.15

 

Disclosure

 

61

5.16

 

Compliance with Laws

 

62

5.17

 

License Subsidiaries

 

62

5.18

 

The Parent

 

62

5.19

 

Solvent

 

63

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

63

6.01

 

Financial Statements

 

63

6.02

 

Certificates; Other Information

 

64

6.03

 

Notices

 

66

6.04

 

Payment of Certain Obligations

 

67

6.05

 

Preservation of Existence, Etc

 

67

6.06

 

Maintenance of Properties

 

67

6.07

 

Maintenance of Insurance

 

67

6.08

 

Compliance with Laws

 

67

6.09

 

Books and Records

 

67

6.10

 

Inspection Rights

 

68

6.11

 

Use of Proceeds

 

68

6.12

 

Additional Guarantors

 

68

6.13

 

FCC Consents

 

69

6.14

 

Collateral

 

69

6.15

 

Further Assurances

 

69

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

69

7.01

 

Liens

 

70

7.02

 

Investments

 

71

7.03

 

Indebtedness

 

71

7.04

 

Fundamental Changes

 

73

7.05

 

Dispositions

 

73

7.06

 

Restricted Payments

 

74

7.07

 

Acquisitions

 

75

7.08

 

Change in Nature of Business

 

77

7.09

 

Transactions with Affiliates

 

77

7.10

 

Negative Pledge Clauses

 

77

7.11

 

Use of Proceeds

 

77

7.12

 

Amendment of Material Documents and Agreements

 

77

7.13

 

Financial Covenants

 

78

7.14

 

License Subsidiaries

 

78

7.15

 

Senior Subordinated Notes

 

78

 


--------------------------------------------------------------------------------


 

7.16

 

Sale and Leaseback Transactions

 

78

7.17

 

Unrestricted Subsidiaries

 

79

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

79

8.01

 

Events of Default

 

79

8.02

 

Remedies Upon Event of Default

 

82

8.03

 

Application of Funds

 

82

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

83

9.01

 

Appointment and Authority

 

83

9.02

 

Rights as a Lender

 

84

9.03

 

Exculpatory Provisions

 

84

9.04

 

Reliance by Agents

 

85

9.05

 

Delegation of Duties

 

85

9.06

 

Resignation of Administrative Agent

 

85

9.07

 

Non-Reliance on Agents and Other Lenders

 

87

9.08

 

No Other Duties, Etc

 

87

9.09

 

Administrative Agent May File Proofs of Claim

 

87

9.10

 

Collateral and Guaranty Matters

 

88

 

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

88

10.01

 

Amendments, Etc

 

88

10.02

 

Notices; Effectiveness; Electronic Communication

 

90

10.03

 

No Waiver; Cumulative Remedies

 

92

10.04

 

Expenses; Indemnity; Damage Waiver

 

92

10.05

 

Payments Set Aside

 

94

10.06

 

Successors and Assigns

 

94

10.07

 

Treatment of Certain Information; Confidentiality

 

99

10.08

 

Right of Setoff

 

99

10.09

 

Interest Rate Limitation

 

100

10.10

 

Counterparts; Integration; Effectiveness

 

100

10.11

 

Survival of Representations and Warranties

 

100

10.12

 

Severability

 

101

10.13

 

Replacement of Lenders

 

101

10.14

 

Governing Law; Jurisdiction; Etc

 

102

10.15

 

Waiver of Jury Trial

 

103

10.16

 

FCC Compliance

 

103

10.17

 

USA PATRIOT Act Notice

 

104

10.18

 

Time of the Essence

 

104

10.19

 

Designation as Senior Indebtedness

 

104

10.20

 

Commitment Letter

 

104

10.21

 

No Advisory or Fiduciary Responsibility

 

104

10.22

 

ENTIRE AGREEMENT

 

105

 


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Existing Letters of Credit

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.05

 

Supplement to Interim Financial Statements

 

 

5.13

 

Subsidiaries and Other Equity Investments

 

 

7.01

 

Existing Liens

 

 

7.03

 

Existing Indebtedness

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Loan Notice

 

 

B-1

 

Committed Loan Note

 

 

B-2

 

Term Loan Note

 

 

C

 

Compliance Certificate

 

 

D

 

Assignment and Assumption

 

 

E

 

Guaranty

 

 

 


--------------------------------------------------------------------------------


ENTERCOM RADIO, LLC

$1,050,000,000 SENIOR SECURED CREDIT FACILITY
$500,000,000 UNCOMMITTED INCREASE OPTION

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 18, 2007, among
Entercom Radio, LLC, a Delaware limited liability company (the “Borrower”),
Entercom Communications Corp., a Pennsylvania corporation (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent and L/C Issuer, JPMORGAN CHASE BANK, N.A. (“Chase”), as
Syndication Agent and BMO CAPITAL MARKETS, CORP., BNP PARIBAS, MIZUHO CORPORATE
BANK, LTD. and SUNTRUST BANK, as Co-Documentation Agents.

The Borrower has requested that the Administrative Agent and the Lenders enter
into a credit facility with a revolving credit facility and a term loan A
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01                           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Acquisition” means (whether by purchase, exchange, issuance of stock or other
equity or debt securities, merger, reorganization or any other method) (i) any
consummated acquisition by the Parent, the Borrower or any of their Restricted
Subsidiaries of any other Person, which Person shall then become consolidated
with the Parent, the Borrower or any such Restricted Subsidiary in accordance
with GAAP, or (ii) any acquisition by the Parent, the Borrower or any of their
Restricted Subsidiaries of a station, other business unit or all or any
substantial amount of the assets of any other Person.  For purposes of the
preceding sentence, an amount of assets shall be deemed to be “substantial” if
such assets have a fair market value in excess of $5,000,000; provided, however,
that the purchase of equipment and other goods and services in the ordinary
course of business shall not be deemed to be “Acquisitions”.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent or
servicing agent engaged in accordance with the terms of Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

1


--------------------------------------------------------------------------------


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Tax Consequence” means, for the Parent, the Borrower or any Restricted
Subsidiary, a tax assessment, fee or charge in an amount equal to or in excess
of $25,000.00.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Syndication Agent.

“Aggregate Commitments” means the sum of the Commitments of all the Lenders.  On
the Closing Date, the Aggregate Commitments are $650,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, (a) in
respect of Term A Loans, the percentage (carried out to the ninth decimal place)
of the aggregate amount of all Term A Loans by all Lenders represented by the
principal amount of such Lender’s Term A Loans at such time (as may be adjusted
pursuant to Section 2.13) and (b) in respect of Committed Loans, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Committed Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, (i) until receipt by the Administrative Agent of the
first Compliance Certificate in accordance with the terms of Section 6.02(a),
for (a) Committed Loans and Term A Loans that are Eurodollar Rate Loans, 1.00%
per annum, (b) Committed Loans and Term A Loans that are Base Rate Loans, 0.00%
per annum, and (c) the Commitment Fee, 0.350% per annum, and (ii) thereafter,
for Committed Loans, Term A Loans and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

Applicable Rate

 

Pricing 
Level

 

Consolidated Leverage
Ratio

 

Commitment Fee

 

Eurodollar Rate and
Letters of Credit

 

Base Rate

 

1

 

£ 3.50:1

 

0.250

%

0.500

%

0.000

%

2

 

>3.50:1 but £ 4.00:1

 

0.300

%

0.625

%

0.000

%

3

 

>4.00:1 but £ 4.50:1

 

0.350

%

0.750

%

0.000

%

4

 

>4.50:1 but £ 5.00:1

 

0.350

%

0.875

%

0.000

%

5

 

>5.00:1 but £ 5.50:1

 

0.350

%

1.000

%

0.000

%

6

 

>5.50:1

 

0.350

%

1.125

%

0.125

%

 

2


--------------------------------------------------------------------------------


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 6 set
forth above shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered, until the first
Business Day after such Compliance Certificate is delivered.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacity as joint lead arrangers and joint book managers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent (including accounts of the Borrower and its Restricted Subsidiaries)
for the fiscal year ended December 31, 2006, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Parent, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Committed Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.”  The “prime rate” is

3


--------------------------------------------------------------------------------


a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Term Loan Borrowing, or both, as
the context may require.

“Borrower Materials” has the meaning specified in Section 6.02.

“Business” means the Stations, and for the Parent, the Borrower and the
Restricted Subsidiaries, advertising or subscription dependent media, broadcast,
internet audio, related businesses and reasonable extensions thereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding the Permitted Holders and any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing

4


--------------------------------------------------------------------------------


body of the Parent on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b)                                 a majority of the seats on the board of
directors or other governing body of the Parent or the Borrower shall be
occupied by Persons who were not (i) nominated by the board of directors or
other governing body of the Parent (in the case of the Parent’s board) or the
Borrower (in the case of the Borrower’s board), (ii) appointed by directors so
nominated or (iii) in the case of the Parent, nominated by Permitted Holders; or

(c)                                  except as permitted by the terms of this
Agreement, the Parent shall cease to own 100% of the issued and outstanding
membership interests and other Equity Interests and securities of the Borrower,
free and clear of liens (other than those granted to secure the Obligations), or
the Borrower shall cease to own, directly or indirectly, the issued and
outstanding membership interests, capital stock, partnership interests or other
Equity Interests of each Restricted Subsidiary, free and clear of liens (other
than those granted to secure the Obligations); or

(d)                                 any Person or two or more Persons acting in
concert (other than Permitted Holders) shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent or the Borrower, or control over the equity securities of
the Parent or the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Parent or the Borrower,
respectively, on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities.

“Chase” means JPMorgan Chase Bank, N.A. and its successors.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the initial funding
of the Committed Loans and Term A Loan occurs.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means (a) all present and future Equity Interests of the Borrower,
and (b) all Equity Interests of all of the direct and indirect Subsidiaries of
the Borrower and the Parent in existence on the Closing Date, (c) all present
and future Equity Interests owned by the Borrower, the Parent and their direct
and indirect Restricted Subsidiaries of all present and future direct and
indirect Restricted Subsidiaries of the Parent and the Borrower, except (i) in
the case of each Subsidiary that is a “controlled foreign corporation” under
Section 957 of the Internal Revenue Code, or exclusively a holding company of a
foreign controlled corporation (“Subject Subsidiary”), “Collateral” shall be
limited to a pledge of 66% of the Equity Interests of each Subject Subsidiary,
to the extent the pledge of any greater percentage would result in an Adverse
Tax Consequence to the Borrower and (ii) Excluded Collateral and (d) all
proceeds and products of the Equity Interest described in subsections (a), (b)
and (c) preceding.

5


--------------------------------------------------------------------------------


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01(a), and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of one or more Committed
Loans made on the same day of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a).

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans that are Eurodollar Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A, or any
other form approved by the Administrative Agent.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, or any other form approved by the Administrative Agent.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent, the Borrower and their Restricted Subsidiaries on a consolidated
basis, the sum of (without duplication) (a) the outstanding principal amount of
all obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct and indirect obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business not in excess of $5,000,000
and, in each case, not past due for more than 180 days unless disputed in good
faith), (e) Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations in excess of $5,000,000 in the aggregate at any one time
outstanding, (f) indebtedness (excluding prepaid interest thereon) secured by
(or for which the holder of such debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by the
Parent, the Borrower or any of their Restricted Subsidiaries, whether or not the
obligations secured thereby have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is non-recourse, the amount of
such Indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such Indebtedness and the fair market value of the property
serving as collateral therefor), (g) at any time after the occurrence and during
the continuance of an Event of Default under any agreement of any Loan Party
governing Swap Contracts, the aggregate amount payable by such Loan Party under
such agreement, (h) all Guarantees with respect to outstanding Indebtedness of
the types specified in subsections 

6


--------------------------------------------------------------------------------


(a) through (g) above of Persons other than the Parent, the Borrower or any
Restricted Subsidiary, and (i) the aggregate amount of Indebtedness of
Unrestricted Subsidiaries of the types referred to in subsections (a) through
(h) above for which any Loan Party has direct liability.  The amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.  For
purposes of calculating Consolidated Funded Indebtedness with respect to any
Acquisition or Disposition of any Station or assets that occurs during any
period of determination, and any related incurrence or repayment of Consolidated
Funded Indebtedness (including its effect on Consolidated Operating Cash Flow),
(x) any Acquisition by the Borrower, the Parent or their Restricted
Subsidiaries, may, at the option of the Borrower upon notice to the
Administrative Agent, be deemed to have occurred on the first day of such
period, (y) any Disposition of any Station or other assets for consideration in
excess of $25,000,000 by any of the Parent, the Borrower or any of their
Restricted Subsidiaries (and any related incurrence or repayment of
Indebtedness) which occurs during such period shall be deemed to have occurred
on the first day of such period, and (z) any Disposition of any Station or other
assets for consideration equal to or less than $25,000,000 by any of the Parent,
the Borrower or any of their Restricted Subsidiaries (and any related incurrence
or repayment of Indebtedness) which occurs during such period may, at the option
of the Borrower upon notice to the Administrative Agent, be deemed to have
occurred on the first day of such period, provided that, notwithstanding the
foregoing, (i) any Disposition and Acquisition occurring as part of the same or
related transactions shall be treated in a consistent manner, and (ii) with
respect to any financial covenant calculation or Consolidated Leverage Ratio
determination for interest rates or any other provision herein, each
determination and calculation made with respect to such covenant shall include
or exclude financial information in connection with Acquisitions and
Dispositions in a consistent manner and (iii) with respect to any period, each
financial covenant under Section 7.13 shall include or exclude financial
information in connection with Acquisitions and Dispositions in a consistent
manner.

“Consolidated Interest Charges” means, for any period, for the Parent, the
Borrower and their Restricted Subsidiaries on a consolidated basis, the sum of
(a) all cash interest, premium payments, debt discount, fees, charges (excluding
fees and charges related to the Loans) and related cash expenses of the Parent,
the Borrower and their Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Parent, the Borrower and
their Restricted Subsidiaries paid in cash during such period under capital
leases that is treated as interest in accordance with generally accepted
accounting principles, in the case of (a) and (b) preceding, net of
(i) consolidated interest income of the Parent, the Borrower and their
Restricted Subsidiaries for such period and (ii) interest accrued on the
Attributable Indebtedness and other obligations described in subsection (e) of
the definition of Consolidated Funded Indebtedness.  For purposes of calculating
Consolidated Interest Charges in any period (A) net cash payments made or
received by the Parent, the Borrower and their Restricted Subsidiaries with
respect to Swap Contracts shall be included in the computation of gross interest
expense, and (B) with respect to any Acquisition or Disposition of any Station
or assets that occurs during any period of determination, and any related
incurrence or repayment of Consolidated Funded Indebtedness (including its
effect on Consolidated Operating Cash Flow), (x) any Acquisition by the
Borrower, the Parent or their Restricted Subsidiaries, may, at the option of the
Borrower upon notice to the Administrative Agent, be deemed to have occurred on
the first day of such period, (y) any

7


--------------------------------------------------------------------------------


Disposition of any Station or other assets for consideration in excess of
$25,000,000 by any of the Parent, the Borrower or any of their Restricted
Subsidiaries (and any related incurrence or repayment of Indebtedness) which
occurs during such period shall be deemed to have occurred on the first day of
such period, and (z) any Disposition of any Station or other assets for
consideration equal to or less than $25,000,000 by any of the Parent, the
Borrower or any of their Restricted Subsidiaries (and any related incurrence or
repayment of Indebtedness) which occurs during such period may, at the option of
the Borrower upon notice to the Administrative Agent, be deemed to have occurred
on the first day of such period, provided that, notwithstanding the foregoing,
(i) any Disposition and Acquisition occurring as part of the same or related
transactions shall be treated in a consistent manner, and (ii) with respect to
any financial covenant calculation or Consolidated Leverage Ratio determination
for interest rates or any other provision herein, each determination and
calculation made with respect to such covenant shall include or exclude
financial information in connection with Acquisitions and Dispositions in a
consistent manner and (iii) with respect to any period, each financial covenant
under Section 7.13 shall include or exclude financial information in connection
with Acquisitions and Dispositions in a consistent manner.  Notwithstanding the
foregoing, clauses (a) and (b) above shall be calculated including Unrestricted
Subsidiaries, but be limited to the amount of such items for which a Loan Party
has direct liability.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Operating Cash Flow for the period of the four
most recently completed fiscal quarters of the Parent to (b) Consolidated
Interest Charges for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Operating Cash Flow for the period of the four most recently completed fiscal
quarters of the Parent.  For purposes of calculating the Consolidated Leverage
Ratio as of any date of determination, Consolidated Funded Indebtedness shall be
reduced by the amount of cash on hand of the Borrower as of such date in excess
of $3,000,000 up to a maximum amount of $25,000,000.

“Consolidated Net Income” means, for any period, for the Parent (including the
accounts of the Borrower and their Restricted Subsidiaries) on a consolidated
basis, the pre-tax net income of the Parent, the Borrower and their Restricted
Subsidiaries for that period.

“Consolidated Operating Cash Flow” means for the Parent, the Borrower and their
Restricted Subsidiaries, the sum of (a) Consolidated Net Income (excluding to
the extent included in Consolidated Net Income (i) extraordinary gains,
including net gains on the sales of assets other than asset sales in the
ordinary course of business, (ii) any items of extraordinary loss, including net
losses on the sale of assets other than asset sales in the ordinary course of
business and (iii) (without duplication), up to $10,000,000 in connection with
the settlement of and expenses relating to, legal or administrative proceedings
of the Parent, the Borrower or the Restricted Subsidiaries that (x) are
uninsured and (y) exist and were disclosed to the Administrative Agent on or
prior to December 8, 2006), plus (b) interest expense, depreciation and
amortization, deferred and other non-cash charges, plus (c) to the extent
received by the Borrower and not already included in Consolidated Net Income,
cash received from joint ventures and Unrestricted Subsidiaries, plus (d) equity
based compensation, if any, plus (e) up to $2,000,000 in the aggregate for all
Acquisitions over the term of this Agreement in connection

8


--------------------------------------------------------------------------------


with pro forma cost savings of the Borrower (the “Add Back”), but only to the
extent that (i) such cost savings are reflected in good faith projections
delivered to the Administrative Agent, (ii) the Borrower has commenced such
necessary action to generate such annualized cost savings no later than 180 days
after the consummation of the Acquisitions, and (iii) such Add Back is reduced
each consecutive fiscal quarter of the Borrower after its initial use by up to
$500,000 (or such lesser amount as equals one-fourth of the total Add Back) per
quarter.  For purposes of calculating Consolidated Operating Cash Flow with
respect to any Acquisition or Disposition of any Station or assets that occurs
during any period of determination, and any related incurrence or repayment of
Consolidated Funded Indebtedness (including its effect on Consolidated Operating
Cash Flow), (x) any Acquisition by the Borrower, the Parent or their Restricted
Subsidiaries, may, at the option of the Borrower upon notice to the
Administrative Agent, be deemed to have occurred on the first day of such
period, (y) any Disposition of any Station or other assets for consideration in
excess of $25,000,000 by any of the Parent, the Borrower or any of their
Restricted Subsidiaries (and any related incurrence or repayment of
Indebtedness) which occurs during such period shall be deemed to have occurred
on the first day of such period, and (z) any Disposition of any Station or other
assets for consideration equal to or less than $25,000,000 by any of the Parent,
the Borrower or any of their Restricted Subsidiaries (and any related incurrence
or repayment of Indebtedness) which occurs during such period may, at the option
of the Borrower upon notice to the Administrative Agent, be deemed to have
occurred on the first day of such period, provided that, notwithstanding the
foregoing, (i) any Disposition and Acquisition occurring as part of the same or
related transactions shall be treated in a consistent manner, and (ii) with
respect to any financial covenant calculation or Consolidated Leverage Ratio
determination for interest rates or any other provision herein, each
determination and calculation made with respect to such covenant shall include
or exclude financial information in connection with Acquisitions and
Dispositions in a consistent manner and (iii) with respect to any period, each
financial covenant under Section 7.13 shall include or exclude financial
information in connection with Acquisitions and Dispositions in a consistent
manner.  In addition, the Borrower may elect to adjust Consolidated Operating
Cash Flow to give effect to the cancellation of sports agreements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that, the directors, officers and employees of a Person shall not be deemed to
control such Person as a result of their role as such.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

9


--------------------------------------------------------------------------------


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
(c) is the sole Lender giving notice to the L/C Issuer under Section 2.03(b)(ii)
or Section 2.03(b)(iii) or (d) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, assignment, transfer in full,
conveyance, or other disposition (including dispositions pursuant to Local
Marketing Agreements, Joint Sales Agreements or Shared Services Agreements or
pursuant to any sale and leaseback transaction) of any property by the Parent,
the Borrower or any of their Restricted Subsidiaries, including any such
disposition or other disposal, with or without recourse, of any notes or
accounts receivable or any rights and claims associated therewith, but excluding
assets disposed of in the ordinary course of business of such Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States, unless the direct or
indirect parent of such Subsidiary is not so organized.

“EDGAR”, means the Electronic Data Gathering, Analysis, and Retrieval system or
any similar system used by the SEC for electronic SEC filings.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender or an
Approved Fund approved by the Administrative Agent and the L/C Issuer and (c)
any other Person (other than a natural person) approved by (i) the
Administrative Agent and the L/C Issuer, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Parent, the Borrower or any of the
Parent’s or the Borrower’s Affiliates or Subsidiaries or (y) any direct and
known competitor of the Parent, the Borrower or any of their Subsidiaries.

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those

10


--------------------------------------------------------------------------------


related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, the Borrower, any other Loan Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, membership or partnership of (or other ownership interests in)
such Person, all of the warrants, options or other rights for the purchase or
Acquisition from such Person of shares of capital stock, membership or
partnership of (or other ownership interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership interests in) such Person or warrants, rights or options for the
purchase or Acquisition from such Person of such shares (or such other
interests), and all of the other ownership interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent,
the Borrower or any ERISA Affiliate.

11


--------------------------------------------------------------------------------



“EURODOLLAR RATE”  MEANS, FOR ANY INTEREST PERIOD WITH RESPECT TO A EURODOLLAR
RATE LOAN, THE RATE PER ANNUM EQUAL TO THE BRITISH BANKERS ASSOCIATION LIBOR
RATE (“BBA LIBOR”), AS PUBLISHED BY REUTERS (OR OTHER COMMERCIALLY AVAILABLE
SOURCE PROVIDING QUOTATIONS OF BBA LIBOR AS DESIGNATED BY THE ADMINISTRATIVE
AGENT FROM TIME TO TIME) AT APPROXIMATELY 11:00 A.M., LONDON TIME, TWO BUSINESS
DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST PERIOD, FOR DOLLAR DEPOSITS (FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT TO
SUCH INTEREST PERIOD.  IF SUCH RATE IS NOT AVAILABLE AT SUCH TIME FOR ANY
REASON, THEN THE “EURODOLLAR RATE” FOR SUCH INTEREST PERIOD SHALL BE THE RATE
PER ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE RATE AT WHICH
DEPOSITS IN DOLLARS FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD IN
SAME DAY FUNDS IN THE APPROXIMATE AMOUNT OF THE EURODOLLAR RATE LOAN BEING MADE,
CONTINUED OR CONVERTED BY THE ADMINISTRATIVE AGENT AND WITH A TERM EQUIVALENT TO
SUCH INTEREST PERIOD WOULD BE OFFERED BY THE ADMINISTRATIVE AGENT’S LONDON
BRANCH TO MAJOR BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET AT THEIR REQUEST
AT APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE
COMMENCEMENT OF SUCH INTEREST PERIOD.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Collateral” means any Equity Interests owned by the Parent, the
Borrower or any of their Subsidiaries in the Unrestricted Subsidiaries.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by any jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized, is resident or is
doing business, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 12, 2004, among the Borrower, the Parent as a guarantor, KeyBank National
Association, as Administrative Agent and L/C Issuer, Bank of America as
Syndication Agent, Harris Nesbitt, JPMorgan Chase Bank, N.A. and SunTrust Bank
as Co-Documentation Agents, and a syndicate of lenders, as amended through the
date hereof.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.

12


--------------------------------------------------------------------------------


“FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the date hereof.

“FCC Regulations” shall mean all rules, regulations, written policies, orders
and decisions of the FCC under the Communications Act.

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means (i) the letter agreement, dated June 11, 2007 among the
Borrower, Bank of America and Banc of America Securities LLC., (ii) the letter
agreement, dated June 11, 2007, among the Borrower, JPMorgan Chase Bank and J.P.
Morgan Securities Inc., and (iii) any other fee letter entered into by the
Borrower and any Agent, Arranger or Lender in connection with this Agreement.

“Final Order” means an action or order issued by the FCC (a) which has not been
reversed, stayed, enjoined, set aside, annulled or suspended, and (b) with
respect to which (i) no requests or petitions have been filed for administrative
or judicial review, reconsideration, rehearing, appeal or stay, and the time for
filing any such requests or petitions and for the FCC to set aside the action on
its own motion has expired, (ii) in the event of review, reconsideration or
appeal, the time for further review, reconsideration or appeal has expired, and
(iii) no appeal to a court or request for stay by a court of such action is
pending or in effect, and, if any deadline for filing any such appeal or request
is designated by statute or rule, it has passed.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

13


--------------------------------------------------------------------------------


of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, for which such
Person is liable under such Guarantee or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Parent and each existing and future direct
and indirect Domestic Subsidiary and, to the extent no Adverse Tax Consequence
would result, foreign Subsidiary of the Parent and the Borrower, except (i) any
Domestic Subsidiary of the Borrower that exclusively holds all the equity
interests of one or more foreign Subsidiaries and the Guaranty of which would
cause Adverse Tax Consequence to the Borrower and (ii) Unrestricted
Subsidiaries.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

14


--------------------------------------------------------------------------------


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Facility” has the meaning specified in Section 2.13(a).

“Incremental Revolver Loan” has the meaning specified in Section 2.13(a).

“Incremental Loan Amendment” has the meaning specified in Section 2.13(e).

“Incremental Term Loan” has the meaning specified in Section 2.13(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(A)                                ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY AND ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES,
LOAN AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


(B)                               ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


(C)                                NET OBLIGATIONS OF SUCH PERSON UNDER ANY SWAP
CONTRACT;


(D)                               ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS
PAYABLE IN THE ORDINARY COURSE OF BUSINESS AND DEFERRED COMPENSATION);


(E)                                INDEBTEDNESS (EXCLUDING PREPAID INTEREST
THEREON) SECURED BY (OR FOR WHICH THE HOLDER OF SUCH DEBT HAS AN EXISTING RIGHT,
CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY LIEN ON PROPERTY OWNED OR
ACQUIRED BY THE PARENT, THE BORROWER OR ANY OF THEIR RESTRICTED SUBSIDIARIES,
WHETHER OR NOT THE OBLIGATIONS SECURED THEREBY HAVE BEEN ASSUMED BY SUCH PERSON
OR IS LIMITED IN RECOURSE (PROVIDED THAT, IF SUCH INDEBTEDNESS IS NON-RECOURSE,
THE AMOUNT OF SUCH INDEBTEDNESS FOR PURPOSES HEREOF SHALL BE LIMITED TO THE
LESSER OF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND THE FAIR MARKET VALUE OF
THE PROPERTY SERVING AS COLLATERAL THEREFOR);


(F)                                  CAPITAL LEASES AND SYNTHETIC LEASE
OBLIGATIONS; AND


(G)                               ALL GUARANTEES OF SUCH PERSON IN RESPECT OF
ANY OF THE FOREGOING.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent a Loan Party is liable
therefor.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of

15


--------------------------------------------------------------------------------


any capital lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means that certain Indenture, dated as of March 5, 2002, among the
Borrower, Entercom Capital, Inc. a Delaware corporation, the Parent, the
subsidiary guarantors listed therein and HSBC Bank USA, as Trustee, together
with that certain First Supplemental Indenture, dated as of March 5, 2002, among
the Borrower, Entercom Capital, Inc. a Delaware corporation, the Parent, the
subsidiary guarantors listed therein and HSBC Bank USA, as Trustee.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or, subject to each Lender’s availability, nine or twelve months, as
selected by the Borrower in its Committed Loan Notice or Term Loan Notice;
provided that:


(H)                               ANY INTEREST PERIOD THAT WOULD OTHERWISE END
ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;


(I)                                   ANY INTEREST PERIOD THAT BEGINS ON THE
LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD; AND


(J)                                   NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other Acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
Acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guaranties Indebtedness of
such other Person, or (c) the purchase or other Acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit, provided that, an Investment shall not include any purchase that
meets the definition of an Acquisition.  For purposes of covenant compliance,
the

16


--------------------------------------------------------------------------------


amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) in favor of the L/C Issuer
and relating to any such Letter of Credit.

“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a radio broadcast station the FCC License of which is held by a
Person other than an Affiliate of such Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law, including, when used with respect to the Parent, the
Borrower and their Subsidiaries, the Communications Act and all FCC Regulations.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder,
provided that, with respect to the Existing Letters of Credit only (and only so
long as there are any remaining undrawn Existing Letters of Credit), “L/C
Issuer” shall also include KeyBank National Association, but KeyBank National
Association shall not have right or obligation to issue any new Letters of
Credit, and shall not renew, amend, modify or otherwise alter, extend or
increase any of the Existing Letters of Credit.

17


--------------------------------------------------------------------------------


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including (without duplication) all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $250,000,000.  Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by, or entered into by a federal, state or local Governmental Authority which
permits or authorizes the acquisition, construction or operation of a radio
broadcasting station, or any part of a radio broadcasting station or which is
required for the acquisition, ownership or operation of any Station.

“License Subsidiary” means any Subsidiary of the Borrower and the Parent formed
or acquired solely for the purpose of holding Licenses issued by the FCC.

“Licensing Authority” means a Governmental Authority which has granted or issued
a License.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other) or other security interest or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

18


--------------------------------------------------------------------------------


“Like Kind Exchanges” means an exchange of like-kind property under Section 1031
of the Code to the maximum extent possible under Section 1031, established
pursuant to a “qualified escrow account” within the meaning of Treas. Reg.
Section 1.1031(k)-1(g)(3) with a “qualified intermediary” within the meaning of
Treas. Reg. Section 1.1031(k)-1(g)(4), which account shall be governed by an
escrow agreement complying with the requirements of Treas. Reg. Sections
1.1031(k)-1(g)(4) and 1.1031(k)-1(g)(6).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, Term Loan, Incremental Revolver Loan or
Incremental Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each Fee
Letter, each Pledge Agreement and the Guaranty, and each other document or
agreement executed by any Loan Party in connection with this Agreement from time
to time, except Swap Contracts.

“Loan Notice” means a Committed Loan Notice or a Term Loan Notice, or both, as
applicable in the context used.

“Loan Parties” means, collectively, the Borrower, the Parent and each Guarantor.

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell all advertising time during more than
fifty percent (50%) of the air time of a radio broadcast station licensed to
another Person.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities, operations
or financial condition of either (i) the Parent, the Borrower and their
Subsidiaries taken as a whole or (ii) the Parent, the Borrower and the
Restricted Subsidiaries taken as a whole; (b) a material adverse effect upon the
ability of the Borrower to perform its material obligations under this
Agreement; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of this Agreement or (d) a
material adverse effect upon (i) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (ii) the
legality, validity, binding effect or enforceability against the Loan Parties
taken as a whole of the Loan Documents.

“Material Contractual Obligation” means, as to the Parent, the Borrower and
their Subsidiaries, any provision of any security issued by such Person, or of
any agreement, instrument or other undertaking (other than Material Operating
Agreements) to which such Person is a party or by which it or any of its
property is bound, in each case set forth above, the termination or adverse
modification of which could reasonably be expected to have a Material Adverse
Effect.

“Material Operating Agreement” means any programming agreement, time brokerage,
Local Marketing Agreement or similar agreement, franchise agreement, lease or
other agreement relating to the operation of a Station by the Parent, the
Borrower or any of their Subsidiaries, in

19


--------------------------------------------------------------------------------


each case set forth above, the termination or adverse modification of which
could reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means any Restricted Subsidiary of the Borrower whose
operating cash flow (using the determination set forth in Consolidated Operating
Cash Flow for such Subsidiary only) for the most recently completed twelve month
period was greater than ten percent of the Consolidated Operating Cash Flow for
the Parent, the Borrower and their Restricted Subsidiaries on a consolidated
basis, or whose assets comprised more than ten percent of the total assets of
the Parent, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, as of the fiscal quarter most recently ended.

“Maturity Date” means June 30, 2012, or such earlier date as the Obligations
become due and payable hereunder, whether by reduction of the Aggregate
Commitments to zero, termination, acceleration or otherwise.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent, the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means, in connection with any Disposition, the cash proceeds
(including any cash payments received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received in cash)
of such Disposition net of (i) reasonable transaction costs (including any
underwriting, brokerage or other selling commissions and reasonable legal,
advisory and other fees and expenses, including title and recording expenses,
associated therewith actually incurred and satisfactorily documented),
(ii) required payments on Indebtedness permitted to exist hereunder related to
assets sold in such Disposition (other than payments due with respect to the
Obligations) (iii) taxes estimated to be paid as a result of such Disposition,
and (iv) with respect to any Subsidiary that is an Unrestricted Subsidiary, the
portion of the gross proceeds of such Disposition payable to the minority
holder(s) of the Equity Interests in such Unrestricted Subsidiary in accordance
with the applicable percentage ownership of such Equity Interests.

“Net Investments” means, on any date of determination, the difference between
(a) the aggregate amount of all Investments, loans and advances by the Parent,
the Borrower and their Restricted Subsidiaries in or to all Unrestricted
Subsidiaries, minus (b) the aggregate amount of cash received by the Borrower
and its Restricted Subsidiaries (x) from any Unrestricted Subsidiary that is
used in full by the Borrower to repay amounts outstanding under the Term Loans,
and (y) as a result of the sale of all of the assets of, or all of the Equity
Interests in, any Unrestricted Subsidiary, which such net proceeds are used to
repay the outstanding Obligations.  Net Investments shall be certified to the
Lenders in the Compliance Certificate delivered in accordance with Section
6.02(a).

“Notes” means promissory notes made by the Borrower in favor of a Lender
evidencing (a) Committed Loans made by such Lender and/or (b) Term Loans made by
such Lender, substantially in the form of Exhibit B-1 and B-2, as applicable,
and “Note” shall mean any one or more of the Notes, as applicable in the context
used.

20


--------------------------------------------------------------------------------


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, or with respect to a Swap Contract of
the Parent, the Borrower or any Subsidiary to which the Lender or any Affiliate
of any Lender is a party, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect to
any of the foregoing that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; (ii) with respect to Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
Term Loans occurring on such date; and (iii) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts, as applicable in
the context used.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent/Borrower Pledge Agreement” has the meaning specified in
Section 4.01(a)(iii).

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent, the
Borrower or any ERISA Affiliate or to which the Parent, the Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or

21


--------------------------------------------------------------------------------


in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
plan years.

“Permitted Acquisitions” means Acquisitions by the Parent, the Borrower and
their Restricted Subsidiaries of Stations or any other Business.

“Permitted Holders” means, collectively, Joseph M. Field and David J. Field and
their immediate families, including their wives, their children or
grandchildren, the spouses of their children and their grandchildren, or trusts
created for the benefit of any of, or the estates of, the foregoing or entities
controlled by Joseph M. Field or David J. Field.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreements” means the Parent/Borrower Pledge Agreement and the
Subsidiary Pledge Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Reinvestment Period” has the meaning specified in Section 2.04(b)(ii).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and directors, officers, employees, agents and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice; (b) with respect to
a conversion or continuation of Term Loans, a Term Loan Notice and (c) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the Aggregate Commitments and (ii) the outstandings
under the Term Loans, or, if the commitment of each Lender to make Committed
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of,

22


--------------------------------------------------------------------------------


and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  For the avoidance of doubt, any certificate
executed by any officer pursuant to or in connection with any Loan Document
shall be deemed executed by such officer in his or her capacity as an officer of
the applicable Loan Party and not in his or her individual capacity, and such
officer shall have no individual or personal liability with respect thereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent, the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to the Parent’s or the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).

“Restricted Subsidiary” means (unless designated an “Unrestricted Subsidiary”
under the terms of this Agreement), each Subsidiary of the Parent and the
Borrower, provided that in each case Restricted Subsidiaries must be Guarantors
and have all the Equity Interests owned by the Parent, the Borrower and their
direct and indirect Restricted Subsidiaries in such Restricted Subsidiary
pledged to secure the Obligations.  To the extent that any Unrestricted
Subsidiary (i) becomes a Guarantor, (ii) has 100% of its Equity Interests
pledged to secure the Obligations, (iii) has no existing Indebtedness or Liens
at the time of designation to a Restricted Subsidiary that would not have been
permitted to be incurred under Sections 7.01 and 7.03 if such Unrestricted
Subsidiary had been a Restricted Subsidiary at the time of its incurrence
(except any Indebtedness (and/or Liens securing Indebtedness) that has been
reduced in amount to fit into the exceptions in Section 7.01 and 7.03), (iv) is
otherwise in compliance with the provisions of this Agreement, and (v) such
Guaranty of the Obligations and such Equity Pledge are in each case pursuant to
documentation substantially similar in terms, conditions and form to the
Guaranty and the Subsidiary Pledge Agreement (or in such other form agreed to by
the Administrative Agent and the Borrower), then such Unrestricted Subsidiary
shall thereafter be included in the definition of Restricted Subsidiaries.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Subordinated Notes” means those certain 7-5/8% Senior Subordinated Notes
due 2014 issued by the Borrower and Entercom Capital, Inc., a Delaware
Corporation, pursuant to the terms of the Indenture and the other Senior
Subordinated Notes Documents.

23


--------------------------------------------------------------------------------


“Senior Subordinated Notes Documents” means the Indenture and each other
agreement, guaranty, collateral agreement or other document or instrument
executed in connection with the Senior Subordinated Notes.

“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate radio broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
radio broadcast station, whether through the form of joint or cooperative buying
arrangements or the performance of certain functions relating to the operation
of one radio broadcast station by employees of the owner and operator of the
other radio broadcast station, including, but not limited to, the co-location of
the studio, non-managerial administrative and/or master control and technical
facilities of such radio broadcast station and/or the sharing of maintenance,
security and other services relating to such facilities.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.

“SPC” has the meaning specified in Section 10.06(h).

“Start Date” has the meaning specified in Section 2.04(b)(ii).

“Station Contracts” has the meaning specified in Section 5.18.

“Stations” means, as of any date, the radio broadcasting stations owned by the
Borrower and their Restricted Subsidiaries as of such date, all auxiliary
stations owned or operated by the Borrower and their Restricted Subsidiaries in
connection with the foregoing, all television or other broadcasting stations
owned by the Borrower and their Restricted Subsidiaries, or any other
communications station owned or operated at such time by the Borrower or any of
their Restricted Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise

24


--------------------------------------------------------------------------------


specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower and the Parent.

“Subsidiary Pledge Agreement” has the meaning specified in Section 4.01(a)(iv).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Chase, or any successor syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided however, that no
programming agreement, time brokerage agreement, Local Marketing Agreement or
similar agreement shall constitute a Synthetic Lease Obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Loan” has the meaning specified in Section 2.01(b).

“Term Loan” means the Term A Loan and any Incremental Term Loan, as applicable.

25


--------------------------------------------------------------------------------


“Term Loan Notice” means a notice of (a) a conversion of Term Loans from one
Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A, or any other form approved by the Administrative Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the most recently completed actuarial
valuation in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means a direct or indirect Subsidiary of the Parent or
the Borrower, in which the Parent, the Borrower and their Subsidiaries have
invested in cash, assets or equity investments as permitted by the terms of
Section 7.17, and which the Borrower has designated as an “Unrestricted
Subsidiary” by delivering five days prior written notice to the Administrative
Agent (or such lesser notice as agreed to by the Administrative Agent).  Each
Subsidiary of an Unrestricted Subsidiary shall also be an Unrestricted
Subsidiary.


1.02                           OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN
OR IN SUCH OTHER LOAN DOCUMENT:


(A)                                THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE

26


--------------------------------------------------------------------------------



SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.  DERIVATIVES OF DEFINED TERMS HAVE CORRESPONDING MEANINGS.  ANY
REFERENCE TO THE KNOWLEDGE OF A NON-INDIVIDUAL PERSON SHALL MEAN THE ACTUAL
KNOWLEDGE OF AN EXECUTIVE OFFICER (OR INDIVIDUAL HOLDING A SIMILAR POSITION) OF
SUCH PERSON.  ANY REFERENCE TO “CONSOLIDATED” IN CONNECTION WITH THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES SHALL MEAN ELIMINATING ALL INTERCOMPANY
ACCOUNTS.


(B)                               IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


(C)                                SECTION HEADINGS HEREIN AND IN THE OTHER LOAN
DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT
THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03                           ACCOUNTING TERMS.


(A)                                GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)                               CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN
GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS
SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE BORROWER AND THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I)
SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP
PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWER SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS
REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH
A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE
AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


1.04                           ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY THE BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).


1.05                           TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME.


1.06                           LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE
SPECIFIED HEREIN, THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED
TO BE THE STATED AMOUNT OF SUCH LETTER OF CREDIT IN

27


--------------------------------------------------------------------------------



EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY LETTER OF
CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER DOCUMENT RELATED THERETO,
PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE STATED AMOUNT THEREOF, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO BE THE MAXIMUM STATED AMOUNT
OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR
NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH TIME.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01                           LOANS.


(A)                                COMMITTED LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH
SUCH LOAN, A “COMMITTED LOAN”) TO THE BORROWER FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE
OUTSTANDING AMOUNT OF COMMITTED LOANS SHALL NOT EXCEED THE AGGREGATE
COMMITMENTS, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF
ANY LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT.  WITHIN THE
LIMITS OF EACH LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.01(A), PREPAY
UNDER SECTION 2.04, AND REBORROW UNDER THIS SECTION 2.01(A).  COMMITTED LOANS
MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


(B)                               TERM A LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN
TO THE BORROWER ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH LENDER’S
APPLICABLE PERCENTAGE OF $400,000,000 (EACH SUCH LOAN A “TERM A LOAN”).  THE
TERM A BORROWING ON THE CLOSING DATE SHALL CONSIST OF TERM A LOANS MADE
SIMULTANEOUSLY BY THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGE OF $400,000,000.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(B) AND
REPAID OR PREPAID MAY NOT BE REBORROWED.  TERM A LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


2.02                           BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
LOANS.


(A)                                EACH COMMITTED BORROWING, THE INITIAL TERM
LOAN BORROWING EACH CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER, AND EACH
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS, AND (II)
ON THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS OR CONVERSION OF
EURODOLLAR RATE LOANS TO BASE RATE LOANS; PROVIDED, HOWEVER, THAT IF THE
BORROWER WISHES TO REQUEST EURODOLLAR RATE LOANS HAVING AN INTEREST PERIOD OTHER
THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF
“INTEREST PERIOD”, THE APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE
OF SUCH BORROWING, CONVERSION OR CONTINUATION, WHEREUPON THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND DETERMINE
WHETHER THE REQUESTED INTEREST PERIOD IS AVAILABLE TO ALL OF THEM.  NOT LATER
THAN 11:00 A.M.,

28


--------------------------------------------------------------------------------



THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF SUCH BORROWING, CONVERSION OR
CONTINUATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER (WHICH NOTICE
MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST PERIOD IS AVAILABLE
TO ALL THE LENDERS.  EACH TELEPHONIC NOTICE BY THE BORROWER PURSUANT TO THIS
SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF.  EXCEPT AS
PROVIDED IN SECTION 2.03(C), EACH BORROWING OF, OR CONVERSION TO BASE RATE LOANS
SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF.  EACH LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY
(I) WHETHER THE BORROWER IS REQUESTING A COMMITTED BORROWING, A CONVERSION OF
COMMITTED LOANS FROM ONE TYPE TO THE OTHER, A CONVERSION OF TERM LOANS FROM ONE
TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS AND WHETHER SUCH
EURODOLLAR RATE LOANS ARE COMMITTED LOANS OR TERM LOANS, (II) THE REQUESTED DATE
OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE
A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED OR
THE PRINCIPAL AMOUNT OF THE LOANS TO BE CONVERTED OR CONTINUED, (IV) THE TYPE OF
COMMITTED LOANS TO BE BORROWED OR THE TYPE OF LOANS TO WHICH EXISTING LOANS ARE
TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF THE BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A LOAN
NOTICE, OR IF THE BORROWER FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION
OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE AS, OR CONVERTED TO,
BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING
OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)                               FOLLOWING RECEIPT OF A LOAN NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS
APPLICABLE PERCENTAGE OF THE APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE
LOANS DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE CASE OF A COMMITTED
BORROWING AND IN THE CASE OF THE INITIAL FUNDING OF THE TERM A LOAN ON THE
CLOSING DATE, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN OR TERM A
LOAN, AS APPLICABLE, AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON
THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN NOTICE.  UPON SATISFACTION OF
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS
THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE
ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER BY 2:00 P.M. IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE
BORROWER ON THE BOOKS OF THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS
OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH
INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT
BY THE BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE DATE THAT A COMMITTED LOAN
NOTICE WITH RESPECT TO SUCH BORROWING IS GIVEN BY THE BORROWER THERE ARE L/C
BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH COMMITTED BORROWING, FIRST,
SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND,
SHALL BE MADE AVAILABLE TO THE BORROWER AS PROVIDED ABOVE.

29


--------------------------------------------------------------------------------



(C)                                EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF AN EVENT
OF DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


(D)                               THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
THE BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST
PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN THE ADMINISTRATIVE AGENT’S
PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC
ANNOUNCEMENT OF SUCH CHANGE.


(E)                                AFTER GIVING EFFECT TO ALL BORROWINGS, ALL
CONVERSIONS OF LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS
AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN 15 INTEREST PERIODS IN EFFECT
WITH RESPECT TO ALL OF THE LOANS.


2.03                           LETTERS OF CREDIT.


(A)                                THE LETTER OF CREDIT COMMITMENT.

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (A) THE L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT
EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT IN DOLLARS FOR THE ACCOUNT OF THE
BORROWER OR ANY OTHER RESTRICTED SUBSIDIARIES, AND TO AMEND OR EXTEND LETTERS OF
CREDIT IN DOLLARS PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (B)
BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND (B) THE
LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARIES AND ANY DRAWINGS
THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH
RESPECT TO ANY LETTER OF CREDIT, (X) THE OUTSTANDING AMOUNT UNDER THE COMMITTED
LOANS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING
AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, SHALL NOT EXCEED
SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS
SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY THE BORROWER
FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN
LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE
BEEN DRAWN UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED
TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL
BE SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

30


--------------------------------------------------------------------------------


(II)                                  THE L/C ISSUER SHALL NOT ISSUE ANY LETTER
OF CREDIT, IF:

(A)                              SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY
DATE OF SUCH OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE
MONTHS AFTER THE DATE OF ISSUANCE OR LAST EXTENSION, UNLESS THE REQUIRED LENDERS
HAVE APPROVED SUCH EXPIRY DATE; OR

(B)                                THE EXPIRY DATE OF SUCH REQUESTED LETTER OF
CREDIT WOULD OCCUR AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE
LENDERS (OTHER THAN DEFAULTING LENDERS) HAVE APPROVED SUCH EXPIRY DATE.

(III)                               THE L/C ISSUER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

(A)                              ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN THE L/C ISSUER FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW
APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C
ISSUER SHALL PROHIBIT, OR REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE
OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE L/C ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT
OTHERWISE COMPENSATED HEREUNDER) FIRST IMPOSED AFTER THE CLOSING DATE, OR SHALL
IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT
APPLICABLE ON THE CLOSING DATE AND, IN EACH CASE, WHICH THE L/C ISSUER IN GOOD
FAITH DEEMS MATERIAL TO IT;

(B)                                EXCEPT AS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL
STATED AMOUNT LESS THAN $10,000; OR

(C)                                THE ISSUANCE OF ANY SUCH LETTER OF CREDIT
WOULD VIOLATE ONE OR MORE POLICIES OF THE L/C ISSUER, AS APPLICABLE TO ALL
LETTERS OF CREDIT, GENERALLY.

(IV)                              THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

(V)                                 THE L/C ISSUER SHALL BE UNDER NO OBLIGATION
TO AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

(VI)                              THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE

31


--------------------------------------------------------------------------------


L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.


(B)                               PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE
L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF
CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE L/C ISSUER MAY AGREE IN A
PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE
OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C ISSUER: (A) THE
PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY
SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; (G) THE PURPOSE AND NATURE OF THE PROPOSED LETTER OF CREDIT; AND (H)
SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY REQUIRE.  IN THE CASE OF A
REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO
THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE
PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE
L/C ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER (PROVIDED THAT ANY LENDER
GIVING SUCH WRITTEN NOTICE THAT IS THE SOLE LENDER GIVING SUCH WRITTEN NOTICE
SHALL BE A DEFAULTING LENDER HEREUNDER), THE ADMINISTRATIVE AGENT OR ANY LOAN
PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE

32


--------------------------------------------------------------------------------


REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT
ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE
SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER
SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY, OR ENTER INTO THE APPLICABLE AMENDMENT,
AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN
SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S
APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

(III)                               IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT
ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT
ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE
BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN
EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF
CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH
EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN
ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE
PROVISIONS OF CLAUSE (II) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS
RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY
THAT IS FIVE BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE
ADMINISTRATIVE AGENT THAT THE REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH
EXTENSION OR (2) FROM THE ADMINISTRATIVE AGENT, ANY LENDER (PROVIDED THAT ANY
LENDER GIVING SUCH WRITTEN NOTICE THAT IS THE SOLE LENDER GIVING SUCH WRITTEN
NOTICE SHALL BE A DEFAULTING LENDER HEREUNDER) OR THE BORROWER THAT ONE OR MORE
OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED,
AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

33


--------------------------------------------------------------------------------



(C)                                DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.

(I)                                     UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C
ISSUER SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT
LATER THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A
LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE
THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH DRAWING.  IF THE BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH
TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR
DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE
LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED
AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02
FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

(II)                                  EACH LENDER SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE
AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH LENDER
THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED
LOAN TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE
FUNDS SO RECEIVED TO THE L/C ISSUER.

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

(IV)                              UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR
L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C
ISSUER.

34


--------------------------------------------------------------------------------


(V)                                 EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER
MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS
PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A COMMITTED LOAN NOTICE). 
NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C)
BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED
TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO
ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (VI) SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.


(D)                               REPAYMENT OF PARTICIPATIONS.

(I)                                     AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH
LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON

35


--------------------------------------------------------------------------------


FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER,
AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.
 THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(E)                                OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE
BORROWER TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE L/C ISSUER, OTHER THAN
IN EACH CASE, ARISING FROM OR AS A RESULT OF THE WILLFUL MISCONDUCT, BAD FAITH
OR GROSS NEGLIGENCE OF THE L/C ISSUER;

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE L/C ISSUER, OTHER THAN, IN
EACH CASE, ARISING FROM OR AS A RESULT OF THE WILLFUL MISCONDUCT, BAD FAITH OR
GROSS NEGLIGENCE OF THE L/C ISSUER; OR

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT

36


--------------------------------------------------------------------------------


OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR
ANY SUBSIDIARY, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE L/C
ISSUER, OTHER THAN, IN EACH CASE, ARISING FROM OR AS A RESULT OF THE WILLFUL
MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE OF THE L/C ISSUER.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.


(F)                                  ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN
CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE
REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT; OR (III) THE DUE
EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT, AND IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH PERSON OTHER THAN, IN EACH
CASE, ARISING FROM OR AS A RESULT OF WILLFUL MISCONDUCT, BAD FAITH OR GROSS
NEGLIGENCE OF THE L/C ISSUER.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER, SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E) , IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY SUCH PERSON; PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES
TO THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C
ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT
ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY,
DAMAGES SUFFERED BY THE BORROWER WHICH WERE DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO BE CAUSED BY THE L/C ISSUER’S
WILLFUL MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE OR THE WILLFUL MISCONDUCT, BAD
FAITH OR GROSS NEGLIGENCE OF SUCH L/C ISSUER’S RELATED PARTIES, CORRESPONDENTS,
PARTICIPANTS OR ASSIGNEES OR THE L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY
LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT
DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A
LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE
L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER,
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY,

37


--------------------------------------------------------------------------------



AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(G)                               CASH COLLATERAL.  (I) IF THE L/C ISSUER HAS
HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH
DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF, AS OF THE LETTER OF CREDIT
EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, THE
BORROWER MAY (AT ITS ELECTION), IN EACH CASE, PROMPTLY CASH COLLATERALIZE THE
THEN OUTSTANDING AMOUNT OF SUCH L/C BORROWING OR SUCH L/C OBLIGATION, AS
APPLICABLE , AND IF THE BORROWER FULLY CASH COLLATERALIZES SUCH L/C BORROWING OR
L/C OBLIGATION, THEN NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY SUCH L/C
BORROWING AND THE RELATED FAILURE TO OTHERWISE REPAY THE RELEVANT DRAWING, OR
THE FACT THAT SUCH L/C OBLIGATION REMAINS OUTSTANDING AT SUCH TIME, AS
APPLICABLE, SHALL NOT SOLELY IN AND OF ITSELF CONSTITUTE A DEFAULT HEREUNDER. 
SECTIONS 2.04 AND 8.02(C) SET FORTH CERTAIN ADDITIONAL SITUATIONS IN WHICH THE
BORROWER MAY ELECT (OR, IN THE CASE OF SECTION 8.02(C), BE REQUIRED) TO DELIVER
CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.04 AND
SECTION 8.02(C),  “CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR
DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE
LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO
BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE
BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C
ISSUER AND THE LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS
AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL
SHALL BE MAINTAINED IN BLOCKED, INTEREST BEARING DEPOSIT ACCOUNTS WITH THE
ADMINISTRATIVE AGENT.


(H)                               APPLICABILITY OF ISP.  UNLESS OTHERWISE
EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS
ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF
CREDIT), THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


(I)                                   LETTER OF CREDIT FEES.  THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE
WITH ITS APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT
FEE”) FOR EACH STANDBY LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF
COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS
IN ARREARS AND (II) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER WITHIN FIVE BUSINESS DAYS OF DEMAND THEREFOR.  IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER EACH STANDBY LETTER OF CREDIT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY
EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT
RATE.

38


--------------------------------------------------------------------------------



(J)                                   FRONTING FEE AND DOCUMENTARY AND
PROCESSING CHARGES PAYABLE TO L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE WITH RESPECT TO EACH STANDBY
LETTER OF CREDIT, AT THE RATE PER ANNUM SPECIFIED IN THE FEE LETTERS, COMPUTED
ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT ON A
QUARTERLY BASIS IN ARREARS, AND DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER
THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST
SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF
CREDIT EXPIRATION DATE AND THEREAFTER WITHIN FIVE BUSINESS DAYS OF DEMAND
THEREFOR.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE BORROWER SHALL PAY
DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT SUCH CUSTOMARY ISSUANCE,
PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND
CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN
EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE
WITHIN TEN BUSINESS DAYS OF RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE
THEREFOR AND ARE NONREFUNDABLE.


(K)                                CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT,
THE TERMS HEREOF SHALL CONTROL.


(L)                                   LETTERS OF CREDIT ISSUED FOR RESTRICTED
SUBSIDIARIES.  NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING
HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A
SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C
ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE
BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE
ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWER, AND THAT THE
BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
SUBSIDIARIES.


2.04                           PREPAYMENTS.


(A)                                VOLUNTARY PREPAYMENTS.  THE BORROWER MAY,
UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME
VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY;
PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF
EURODOLLAR RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II)
ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY
PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE
PREPAID.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE BORROWER, THE
BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, OR THE BORROWER
SHALL COMPENSATE THE LENDERS TO THE EXTENT REQUIRED BY THE TERMS OF
SECTION 3.05.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY
ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH OPTIONAL PREPAYMENT SHALL BE
APPLIED AS

39


--------------------------------------------------------------------------------



AMONG THE LOANS (AND TO THE INSTALLMENTS THEREOF, IF ANY) AT THE DIRECTION OF
THE BORROWER, IN ACCORDANCE WITH THE RESPECTIVE APPLICABLE PERCENTAGES OF THE
LENDERS.


(B)                               MANDATORY PREPAYMENTS.

(I)                                     IF FOR ANY REASON THE OUTSTANDING AMOUNT
OF COMMITTED LOANS AT ANY TIME EXCEEDS THE AGGREGATE COMMITMENTS THEN IN EFFECT,
THE BORROWER SHALL IMMEDIATELY PREPAY LOANS AND/OR CASH COLLATERALIZE THE L/C
OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.04(B) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
COMMITTED LOANS THE OUTSTANDING AMOUNT UNDER THE COMMITTED LOAN EXCEED THE
AGGREGATE COMMITMENTS THEN IN EFFECT.

(II)                                  IF, THE PARENT, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OF THE PARENT OR THE BORROWER MAKES ANY DISPOSITION OF
ASSETS (OTHER THAN (I) A DISPOSITION PERMITTED BY SUBSECTIONS (A) THROUGH (F) OF
SECTION 7.04, (II) DISPOSITIONS RESULTING IN GROSS PROCEEDS OF $25,000,000 OR
LESS, AND (III) DISPOSITIONS BY UNRESTRICTED SUBSIDIARIES), THEN THE BORROWER
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS IN THE AMOUNT OF THE NET CASH
PROCEEDS OF SUCH DISPOSITION IF THE CONSOLIDATED LEVERAGE RATIO IS GREATER THAN
5.50 TO 1.00 AT THE END OF THE REINVESTMENT PERIOD (AS DEFINED BELOW); PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, THIS REQUIREMENT FOR MANDATORY PREPAYMENT
SHALL BE REDUCED TO THE EXTENT THE BORROWER, ANY GUARANTOR OR SUCH RESTRICTED
SUBSIDIARY REINVESTS SUCH NET CASH PROCEEDS BY MAKING A PERMITTED ACQUISITION
DURING THE FIRST 12 MONTHS AFTER THE DATE OF CONSUMMATION OF SUCH DISPOSITION
(THE “START DATE”) (SUCH 12 MONTH PERIOD AFTER THE START DATE HEREIN REFERRED TO
AS THE “REINVESTMENT PERIOD”), SO LONG AS NO PAYMENT DEFAULT UNDER
SECTION 8.01(A) OR EVENT OF DEFAULT EXISTS AS OF THE (A) START DATE, (B) RECEIPT
OF THE NET CASH PROCEEDS BY THE BORROWER (BUT NOT INCLUDING NET CASH PROCEEDS
RECEIVED AS A RESULT OF POST-CLOSING ADJUSTMENTS, EARN-OUTS AND OTHER CUSTOMARY
POST-CLOSING ARRANGEMENTS) OR (C) AT THE TIME OF REINVESTMENT.  IF ANY SUCH
PAYMENT DEFAULT UNDER SECTION 8.01(A) OR EVENT OF DEFAULT OCCURS AND IS
CONTINUING, OR IF ALL OF SUCH NET CASH PROCEEDS ARE NOT SO REINVESTED DURING THE
REINVESTMENT PERIOD, THEN THE BORROWER SHALL MAKE A MANDATORY PREPAYMENT OF THE
LOANS PROMPTLY FOLLOWING THE OCCURRENCE OF SUCH PAYMENT DEFAULT UNDER
SECTION 8.01(A) OR EVENT OF DEFAULT OR THE END OF THE REINVESTMENT PERIOD,
WHICHEVER IS EARLIER, IN AN AMOUNT EQUAL TO THE NET CASH PROCEEDS OF SUCH
DISPOSITION LESS ANY AMOUNTS REINVESTED DURING THE REINVESTMENT PERIOD IN
ACCORDANCE WITH THE TERMS OF THIS PROVISION AND THE OTHER TERMS OF THIS
AGREEMENT.  TOGETHER WITH ANY PREPAYMENT REQUIRED BY THIS SECTION 2.04(B)(II),
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF THE
BORROWER SETTING FORTH THE CALCULATION OF THE NET CASH PROCEEDS OF SUCH
DISPOSITION.  EACH SUCH MANDATORY PREPAYMENT SHALL BE APPLIED AS AMONG THE LOANS
(AND TO THE INSTALLMENTS THEREOF, IF ANY) AT THE DIRECTION OF THE BORROWER, IN
ACCORDANCE WITH THE RESPECTIVE APPLICABLE PERCENTAGES OF THE LENDERS, PROVIDED
THAT, (X) THE BORROWER SHALL PREPAY THE TERM LOANS WITH THE REMAINDER OF ANY
PARTIAL APPLICATION OF ANY SUCH MANDATORY

40


--------------------------------------------------------------------------------


PREPAYMENT THAT RESULTS IN PAYMENT IN FULL OF THE COMMITTED LOANS.  NOTHING IN
THIS SECTION 2.04(B)(II) SHALL BE DEEMED TO PERMIT ANY DISPOSITION NOT OTHERWISE
PERMITTED UNDER THIS AGREEMENT.


2.05                           TERMINATION OR REDUCTION OF COMMITMENTS.  THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE
COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS;
PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT
NOT LATER THAN 11:00 A.M. THREE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION
OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF
$10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (III) THE
BORROWER SHALL NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER
GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE
OUTSTANDING AMOUNT UNDER THE COMMITTED LOANS WOULD EXCEED THE AGGREGATE
COMMITMENTS, AND (IV) IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE AGGREGATE
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE
COMMITMENTS, SUCH LETTER OF CREDIT SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY
THE AMOUNT OF SUCH EXCESS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE AGGREGATE
COMMITMENTS.  ANY REDUCTION OF THE AGGREGATE COMMITMENTS SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.  ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


2.06                           REPAYMENT OF OBLIGATIONS.  THE BORROWER SHALL:


(A)                                REPAYMENT OF LOANS.  REPAY TO THE LENDERS ON
THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS;


(B)                               INSTALLMENT PAYMENTS OF THE TERM A LOAN.  THE
BORROWER SHALL REPAY TO THE LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM A
LOANS OUTSTANDING ON THE FOLLOWING DATES IN THE RESPECTIVE AMOUNTS SET FORTH
OPPOSITE SUCH DATES (WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE
APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH SECTION 2.04):

Date
The Last Business Day of the Following Months:

 

Amount

 

September 2007, December 2007, March 2008 and June 2008

 

$

0.00

 

September 2008, December 2008, March 2009 and June 2009

 

$

0.00

 

September 2009, December 2009, March 2010 and June 2010

 

$

15,000,000

 

September 2010, December 2010, March 2011 and June 2011

 

$

25,000,000

 

September 2011, December 2011, March 2012 and June 2012

 

$

60,000,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Loans and in any event
shall be in an amount equal to the aggregate principal amount of all Term A
Loans outstanding on such date.

41


--------------------------------------------------------------------------------



(C)                                REPAYMENT OF OBLIGATIONS.  REPAY TO THE
LENDERS ON THE MATURITY DATE ALL OTHER OBLIGATIONS OUTSTANDING ON THE MATURITY
DATE, EXCEPT TO THE EXTENT ANY INCREMENTAL FACILITY HAS A LATER MATURITY DATE.


(D)                               REPAYMENT OF INCREMENTAL FACILITY AND
OBLIGATIONS.  REPAY TO THE LENDERS ANY INCREMENTAL TERM LOAN OR INCREMENTAL
REVOLVING LOAN ON THE MATURITY DATE APPLICABLE THERETO, AND REPAY TO THE LENDERS
ALL REMAINING OUTSTANDING OBLIGATIONS ON THE LATEST MATURITY DATE OF ANY
INCREMENTAL FACILITY.


(E)                                REPAYMENT OF L/C BORROWING.  REPAY TO THE
LENDERS WITHIN FIVE DAYS AFTER DEMAND THEREFORE THE FULL AMOUNT OF EACH L/C
BORROWING, UNLESS SUCH L/C BORROWING HAS BEEN CASH COLLATERALIZED IN ACCORDANCE
WITH THE TERMS OF SECTION 2.03(G).


2.07                           INTEREST.


(A)                                SUBJECT TO THE PROVISIONS OF SUBSECTION (B)
BELOW, (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE AND
(II) EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE
RATE PLUS THE APPLICABLE RATE.


(B)

(I)                                     IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN
IS NOT PAID WHEN DUE (AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS),
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(II)                                  IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY
LOAN) PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE
(AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED
LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

(III)                               UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, THE BORROWER SHALL PAY INTEREST ON THE
PRINCIPAL AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING
INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS.

(IV)                              ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.


(C)                                INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER

42


--------------------------------------------------------------------------------



JUDGMENT, AND BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW.


2.08                           FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN
SUBSECTIONS (I) AND (J) OF SECTION 2.03:


(A)                                COMMITMENT FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THAT IS NOT A DEFAULTING
LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A COMMITMENT FEE EQUAL TO
THE APPLICABLE RATE FOR THE COMMITMENT FEE TIMES THE ACTUAL DAILY AMOUNT (THE
“COMMITMENT AMOUNT”) BY WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF (I)
THE OUTSTANDING AMOUNT OF COMMITTED LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C
OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
MATURITY DATE.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND
IF THERE IS ANY CHANGE IN THE COMMITMENT AMOUNT OR THE APPLICABLE RATE DURING
ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.


(B)                               OTHER FEES.

(I)                                     THE BORROWER SHALL PAY TO THE ARRANGERS
AND THE AGENTS FOR THEIR OWN RESPECTIVE ACCOUNTS, FEES IN THE AMOUNTS AND AT THE
TIMES SPECIFIED IN THE FEE LETTERS.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)                                  THE BORROWER SHALL PAY TO THE LENDERS SUCH
FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT
THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT
BE REFUNDABLE FOR ANY REASON WHATSOEVER.


2.09                           COMPUTATION OF INTEREST AND FEES.  ALL
COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY
THE ADMINISTRATIVE AGENT’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF
365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER
COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR
AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE,
BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL
ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE
ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION
IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS
MADE SHALL, SUBJECT TO SECTION 2.11(A), BEAR INTEREST FOR ONE DAY.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER
SHALL BE PRESUMPTIVELY CORRECT, ABSENT MANIFEST ERROR.


2.10                           EVIDENCE OF DEBT.


(A)                                THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY

43


--------------------------------------------------------------------------------



COURSE OF BUSINESS.  THE ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR OF
THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY THE LENDERS TO THE BORROWER AND THE
INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING
SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER
HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS,
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE
ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER
(THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S
LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES
TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND
MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)                               IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


2.11                           PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.


(A)                                GENERAL.  ALL PAYMENTS TO BE MADE BY THE
PARENT AND THE BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY
COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL PAYMENTS BY THE PARENT AND THE BORROWER HEREUNDER SHALL BE
MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO
WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND
IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED
HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH
PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING
OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 3:00 P.M. SHALL
BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE
INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE
PARENT AND THE BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)

(I)                                     FUNDING BY LENDERS; PRESUMPTION BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A LENDER PRIOR TO THE PROPOSED (A) TIME, WITH RESPECT TO BASE RATE
LOANS MADE ON A SAME DAY BASIS AND (B) DATE, WITH RESPECT TO ALL OTHER LOANS, OF
ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING

44


--------------------------------------------------------------------------------


AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.  IF THE LENDER DOES NOT PAY THE ADMINISTRATIVE AGENT SUCH AMOUNT,
THE BORROWER AGREES TO PAY THE ADMINISTRATIVE AGENT ANY SUCH AMOUNT MADE
AVAILABLE TO THE BORROWER WITHIN FIVE BUSINESS DAYS OF NOTICE THEREOF WITH
INTEREST AT A RATE EQUAL TO THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF
THE BORROWER AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT
FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
REMIT TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH
PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT
PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE
FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C
ISSUER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE
DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.


(C)                                FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF
ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE
MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II,
AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE
AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER,

45


--------------------------------------------------------------------------------



WITHOUT INTEREST; PROVIDED, HOWEVER, THAT IF SUCH FUNDS ARE NOT RETURNED WITHIN
ONE BUSINESS DAY, SUCH FUNDS SHALL BEAR INTEREST AT THE GREATER OF THE FEDERAL
FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(D)                               OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS, TO FUND PARTICIPATIONS IN
LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL
AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH
PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO
DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS
PAYMENT UNDER SECTION 10.04(C).


(E)                                FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


2.12                           SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE LOANS MADE BY
IT, OR THE PARTICIPATIONS IN L/C OBLIGATIONS HELD BY IT RESULTING IN SUCH
LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH LOANS
OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS PRO RATA SHARE
THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION
SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND (B) PURCHASE (FOR
CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUBPARTICIPATIONS IN L/C
OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE
EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM,
PROVIDED THAT:

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

46


--------------------------------------------------------------------------------



2.13                           INCREMENTAL FACILITY.


(A)                                REQUEST FOR INCREMENTAL FACILITY.  PROVIDED
(I) THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
INCURRENCE OF AN INCREASE OR ADDITIONAL TERM LOAN OR REVOLVER LOAN, (II) SUCH
INCREASE AND/OR INCURRENCE OF AN ADDITIONAL TERM LOAN OR REVOLVER LOAN IS
PERMITTED PURSUANT TO THE TERMS OF THE INDENTURE AND THE SENIOR SUBORDINATED
NOTES DOCUMENTS AND (III) THE ARRANGERS AND THE AGENTS CONSENT THERETO, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE BORROWER MAY FROM TIME TO TIME, REQUEST (X) AN INCREASE IN THE AGGREGATE
COMMITMENTS, (Y) THE ADDITION OF AN INCREMENTAL TERM LOAN (AN “INCREMENTAL TERM
LOAN”), OR (Z) THE ADDITION OF AN INCREMENTAL REVOLVER LOAN (AN “INCREMENTAL
REVOLVER LOAN”) (INCREMENTAL REVOLVER LOANS AND/OR INCREMENTAL TERM LOANS, OR
BOTH, ARE HEREIN COLLECTIVELY REFERRED TO AS AN “INCREMENTAL FACILITY”) BY AN
AMOUNT (FOR ALL SUCH REQUESTS IN THE AGGREGATE) NOT EXCEEDING $500,000,000;
PROVIDED THAT ANY SUCH REQUEST FOR AN INCREASE IN THE AGGREGATE COMMITMENTS OR
ANY INCREMENTAL FACILITY SHALL BE IN A MINIMUM AMOUNT OF $50,000,000.  AT THE
TIME OF SENDING SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS
REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS
FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


(B)                               LENDER ELECTIONS.  EACH LENDER SHALL NOTIFY
THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES (I) TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE AND/OR (II) TO
PROVIDE AN INCREMENTAL FACILITY, AND, IF SO, IN WHAT AMOUNT.  ANY LENDER NOT
RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE
ITS COMMITMENT OR PROVIDE AN INCREMENTAL FACILITY.


(C)                                NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH
LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE
FULL AMOUNT OF A REQUESTED INCREASE IN THE AGGREGATE COMMITMENTS OR INCREMENTAL
FACILITY AND SUBJECT TO THE APPROVAL OF THE ARRANGERS, THE AGENTS AND THE L/C
ISSUER, THE BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME
LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)                               EFFECTIVE DATE OF INCREASE AND ALLOCATIONS. 
IF THE AGGREGATE COMMITMENTS OR TERM LOANS ARE INCREASED IN ACCORDANCE WITH THIS
SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE EFFECTIVE
DATE (THE “INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE. 
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF
THE FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.  THE
BORROWER SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON THE INCREASE EFFECTIVE
DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE
EXTENT NECESSARY TO KEEP THE OUTSTANDING LOANS RATABLE WITH ANY REVISED
APPLICABLE PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS
UNDER THIS SECTION.


(E)                                INCREMENTAL LOAN AMENDMENT.  TO EFFECTUATE
THE ADDITION OF AN INCREMENTAL FACILITY, THE BORROWER, THE AGENTS AND EACH
LENDER OR OTHER APPROVED FINANCIAL INSTITUTION AGREEING TO PROVIDE SUCH
INCREMENTAL FACILITY, SHALL EXECUTE AN AMENDMENT (EACH, AN

47


--------------------------------------------------------------------------------



“INCREMENTAL LOAN AMENDMENT”).  EACH SUCH INCREMENTAL LOAN AMENDMENT SHALL
PROVIDE THAT (I) THE SCHEDULED MATURITY DATE OF THE INCREMENTAL FACILITY SHALL
NOT BE SOONER THAN THE MATURITY DATE AND (II) THE INCREMENTAL FACILITY SHALL BE
COLLATERALIZED ON THE SAME BASIS AS THE LOANS.  NOTWITHSTANDING SECTION 10.01,
ANY WAIVER, CONSENT OR OTHER AMENDMENT TO ANY TERM OR PROVISION OF THIS
AGREEMENT NECESSARY OR ADVISABLE TO EFFECTUATE ANY INCREMENTAL FACILITY OR ANY
PROVISIONS THEREOF IN ACCORDANCE WITH THE TERMS OF, OR THE INTENT OF, THIS
AGREEMENT, SHALL BE EFFECTIVE WHEN EXECUTED BY THE BORROWER, THE AGENTS AND EACH
LENDER OR OTHER APPROVED FINANCIAL INSTITUTION MAKING SUCH INCREMENTAL
FACILITY.  SO LONG AS ANY FINANCIAL INSTITUTION NOT THERETOFORE A LENDER WHICH
IS PROVIDING AN INCREMENTAL FACILITY SHALL HAVE BECOME A LENDER UNDER THIS
AGREEMENT PURSUANT TO AN INCREMENTAL LOAN AMENDMENT, THE INCREMENTAL FACILITY
BEING REQUESTED BY THE BORROWER SHALL BECOME EFFECTIVE UNDER THIS AGREEMENT UPON
THE EFFECTIVENESS OF SUCH INCREMENTAL LOAN AMENDMENT AND THE LENDER OR LENDERS
PROVIDING SUCH INCREMENTAL FACILITY SHALL BE DEEMED TO HAVE AGREED, SEVERALLY
AND NOT JOINTLY, UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT,
TO MAKE AN INCREMENTAL FACILITY ON THE EFFECTIVE DATE OF THE APPLICABLE
INCREMENTAL LOAN AMENDMENT.


(F)           CONDITIONS TO EFFECTIVENESS OF INCREASE OR INCREMENTAL LOAN
AMENDMENT.  AS A CONDITION PRECEDENT TO SUCH INCREASE IN THE AGGREGATE
COMMITMENTS AND ANY INCREMENTAL FACILITY, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY (AS APPLICABLE) DATED AS
OF THE INCREASE EFFECTIVE DATE OR THE EFFECTIVE DATE OF THE INCREMENTAL LOAN
AMENDMENT, AS APPLICABLE, SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN PARTY
(I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE OR INCREMENTAL LOAN AMENDMENT, AND
(II) IN THE CASE OF THE BORROWER, CERTIFYING THAT, BEFORE AND AFTER GIVING
EFFECT TO SUCH INCREASE OR INCREMENTAL LOAN AMENDMENT, (A) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE INCREASE EFFECTIVE DATE OR THE
EFFECTIVE DATE OF THE INCREMENTAL LOAN AMENDMENT, AS APPLICABLE, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.13, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01, (B) NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR BE CAUSED BY THE INCREASE IN THE
AGGREGATE COMMITMENTS OR INCURRENCE OF THE INCREMENTAL FACILITY AND (C) THAT THE
FINANCIAL PROJECTIONS ATTACHED THERETO DEMONSTRATE ON A PRO FORMA BASIS THE
BORROWER’S COMPLIANCE WITH ALL OF THE COVENANTS IN THE AGREEMENT (INCLUDING THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.13) AFTER GIVING EFFECT TO SUCH
INCREASE OR INCURRENCE OF THE INCREMENTAL FACILITY.


(G)          CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.12 OR 10.01 TO THE CONTRARY.

48


--------------------------------------------------------------------------------



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         TAXES.


(A)           PAYMENTS FREE OF TAXES.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF PARENT,
THE BORROWER OR ANY SUBSIDIARY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE PARENT, THE BORROWER OR
ANY SUBSIDIARY SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED
TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES SHALL MAKE SUCH DEDUCTIONS
AND (III) THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES SHALL TIMELY PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


(B)          PAYMENT OF OTHER TAXES BY THE LOAN PARTIES.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE PARENT, THE BORROWER AND THEIR
RESTRICTED SUBSIDIARIES SHALL TIMELY PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 30 DAYS AFTER ITS
RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE
CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A DULY EXECUTED CERTIFICATE, PREPARED IN GOOD FAITH, AS
TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER
OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C
ISSUER, SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.


(D)          EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND DULY EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL

49


--------------------------------------------------------------------------------



ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH
LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)            TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY,

(II)           TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A DULY
EXECUTED CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK”
WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

In the event that the Borrower is a resident for tax purposes in the United
States, any Lender other than a Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so)
accurate and complete copies of Internal Revenue Service Form W-9, or any
subsequent versions or successors to such form.


(F)           TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH

50


--------------------------------------------------------------------------------



LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN
ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCHLENDER OR THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE
BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


3.02         ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER
TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST, WHICH IT SHALL DO PROMPTLY.  UPON RECEIPT OF SUCH
NOTICE, THE BORROWER SHALL, WITHIN 30 DAYS OF RECEIPT OF A REASONABLY DETAILED
WRITTEN INVOICE THEREFOR FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS OR
PREPAY ALL EURODOLLAR RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE
LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO
MAINTAIN SUCH EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION,
THE BORROWER SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR
CONVERTED.


3.03         INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN (AS DETERMINED BY THE REQUIRED LENDERS FOR
BORROWERS GENERALLY), THE ADMINISTRATIVE AGENT WILL PROMPTLY SO NOTIFY THE
BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS TO MAKE OR
MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT
REVOKES SUCH NOTICE, WHICH IT SHALL DO PROMPTLY WHEN SUCH CIRCUMSTANCES CEASE TO
EXIST OR CHANGE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY
PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR
RATE LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO
A REQUEST FOR A BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN.

51


--------------------------------------------------------------------------------



3.04         INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E)) OR
THE L/C ISSUER;

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER MATERIAL CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(B)          CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWER WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.

52


--------------------------------------------------------------------------------



(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER
SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER RECEIPT THEREOF.


(D)          DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE PRESUMPTIVELY CORRECT
ABSENT MANIFEST ERROR), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH
INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT
LEAST 10 BUSINESS DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT)
OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE
10 BUSINESS DAYS PRIOR NOTICE TO THE RELEVANT INTEREST PAYMENT DATE, SUCH
ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 BUSINESS DAYS FROM RECEIPT OF
SUCH NOTICE.


3.05         COMPENSATION FOR LOSSES.  WITHIN 30 DAYS OF RECEIPT OF A REASONABLY
DETAILED WRITTEN INVOICE THEREFOR, THE BORROWER SHALL PROMPTLY COMPENSATE SUCH
LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS (BUT NOT LOST PROFITS),
COST OR EXPENSE ACTUALLY INCURRED BY IT AS A RESULT OF:


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


(B)          ANY FAILURE BY THE BORROWER, OTHER THAN PURSUANT TO SECTION 3.03
(FOR A REASON OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY,
BORROW, CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR
IN THE AMOUNT NOTIFIED BY THE BORROWER; OR


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 10.13;

53


--------------------------------------------------------------------------------


including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)          REPLACEMENT OF LENDERS.  IF (I) ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 3.04, (II) ANY LENDER IS UNABLE TO FUND UNDER SECTION 3.02 (IF
SUCH ILLEGALITY OR CONDITION IS NOT GENERALLY APPLICABLE TO THE LENDERS), OR
(III) IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR
ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 10.13.


3.07         SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01         CONDITIONS OF INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OR WAIVER OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY ON BEHALF OF THE SIGNING LOAN PARTY, EACH DATED THE CLOSING
DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE
BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENTS AND THE ARRANGERS:

54


--------------------------------------------------------------------------------


(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER;

(II)           NOTES EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER REQUESTING
NOTES, EVIDENCING THE COMMITTED LOANS AND THE TERM A LOANS, AS APPLICABLE;

(III)          A PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT (THE “PARENT/BORROWER PLEDGE AGREEMENT”), EXECUTED
BY THE PARENT AND THE BORROWER GRANTING TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A FIRST PRIORITY SECURITY INTEREST IN ALL OF THE ISSUED
AND OUTSTANDING EQUITY INTERESTS OF THE BORROWER AND IN THE OTHER COLLATERAL;
AND THE PARENT AND THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
ALL CERTIFICATES, IF ANY, EVIDENCING SUCH EQUITY INTERESTS, ALL UCC-1S AND ALL
POWERS, DULY ENDORSED IN BLANK, WITH RESPECT THERETO, TO THE EXTENT APPLICABLE;
AND THE PARENT AND THE BORROWER SHALL HAVE TAKEN ALL SUCH OTHER ACTIONS AS MAY
BE REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO EFFECT THE GRANT AND FIRST
PRIORITY PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH
EQUITY INTERESTS;

(IV)          A PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT (THE “SUBSIDIARY PLEDGE AGREEMENT”), EXECUTED BY
EACH RESTRICTED SUBSIDIARY OF THE PARENT AND THE BORROWER NECESSARY TO PLEDGE
THE COLLATERAL NOT DESCRIBED IN SUBSECTION (III) PRECEDING, FOR THE BENEFIT OF
THE LENDERS, A FIRST PRIORITY SECURITY INTEREST IN ALL OF THE ISSUED AND
OUTSTANDING EQUITY INTERESTS OF EACH RESTRICTED SUBSIDIARY OWNED BY SUCH PERSON;
EACH SUCH RESTRICTED SUBSIDIARY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
ALL CERTIFICATES, IF ANY, EVIDENCING SUCH EQUITY INTERESTS, ALL UCC-1S AND ALL
POWERS, DULY ENDORSED IN BLANK, WITH RESPECT THERETO; EACH SUCH RESTRICTED
SUBSIDIARY SHALL HAVE TAKEN ALL ACTIONS AS MAY BE REQUIRED BY THE ADMINISTRATIVE
AGENT TO EFFECT THE GRANT AND FIRST PRIORITY PERFECTION OF THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST IN SUCH EQUITY INTERESTS;

(V)           SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

(VI)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH OF THE BORROWER, THE PARENT AND EACH GUARANTOR IS VALIDLY
EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

55


--------------------------------------------------------------------------------


(VII)         A FAVORABLE OPINION OF (A) LATHAM & WATKINS, LLP, COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (B) FCC
COUNSEL TO THE LOAN PARTIES, IN EACH CASE DATED THE CLOSING DATE, ADDRESSED TO
THE LENDERS AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

(VIII)        A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY EITHER
(A) ATTACHING COPIES OF ALL MATERIAL CONSENTS, LICENSES AND APPROVALS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY
AND THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

(IX)           A CERTIFICATE OF THE BORROWER CERTIFYING (A) THAT THE CONDITIONS
SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED, AND (B) THAT THERE
HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

(X)            A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST DAY OF THE
FISCAL QUARTER OF THE BORROWER MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE;

(XI)           EVIDENCE THAT (A) ALL AMOUNTS OUTSTANDING UNDER THE EXISTING
CREDIT AGREEMENT HAVE BEEN (OR WILL BE CONCURRENTLY HEREWITH) REPAID IN FULL,
(B) THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN
THE EXISTING CREDIT AGREEMENT) SHALL HAVE BEEN (OR ARE CONCURRENTLY HEREWITH)
TERMINATED, AND (C) ALL COLLATERAL SECURING THE OBLIGATIONS UNDER THE EXISTING
CREDIT AGREEMENT SHALL HAVE BEEN (OR IS CONCURRENTLY HEREWITH) RELEASED; AND

(XII)          SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE REQUIRED LENDERS
REASONABLY MAY REQUIRE.


(B)          ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN PAID.


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, (PROVIDED THAT SUCH
INVOICE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE
BORROWER AND THE ADMINISTRATIVE AGENT).


(D)          THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE JULY 16, 2007.


(E)           THERE SHALL NOT HAVE OCCURRED A MATERIAL ADVERSE CHANGE (I) IN THE
BUSINESS, ASSETS, PROPERTIES, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS OR
FINANCIAL CONDITION OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES, TAKEN AS
A WHOLE, SINCE DECEMBER 31, 2006 OR (II) IN THE FACTS AND INFORMATION REGARDING
SUCH ENTITIES AS REPRESENTED BY THE PARENT, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES, OR ANY REPRESENTATIVES OF ANY OF THEM, TO DATE.

56


--------------------------------------------------------------------------------



(F)           THE ABSENCE OF ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING
PENDING OR, TO THE ACTUAL KNOWLEDGE OF A MEMBER OF THE EXECUTIVE MANAGEMENT OF
THE PARENT, THE BORROWER OR ANY OF THEIR RESTRICTED SUBSIDIARIES, THREATENED, IN
ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT COULD
REASONABLY BE EXPECTED TO (I) HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
ASSETS, PROPERTIES, LIABILITIES (ACTUAL AND CONTINGENT), OPERATIONS OR FINANCIAL
CONDITION OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES, TAKEN AS A WHOLE,
(II) MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE BORROWER OR ANY
GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER ANY MATERIAL PROVISION OF THE LOAN
DOCUMENTS OR (III) MATERIALLY AND ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF
THE AGENTS OR THE LENDERS UNDER THE LOAN DOCUMENTS.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02         CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH LENDER
TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A LOAN NOTICE REQUESTING
ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A CONTINUATION OF EURODOLLAR
RATE LOANS) IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED
TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND
(B), RESPECTIVELY, OF SECTION 6.01.


(B)          NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER SHALL
HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS
HEREOF.


(D)          IF THE INDENTURE IS THEN IN EFFECT AND THE TOTAL OUTSTANDINGS ARE
IN EXCESS OF $650,000,000.00, SUCH PROPOSED CREDIT EXTENSION WOULD BE PERMITTED
UNDER SECTION 4.05 OF THE INDENTURE.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

57


--------------------------------------------------------------------------------



ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01         EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.  EACH
LOAN PARTY AND EACH RESTRICTED SUBSIDIARY THEREOF (A) IS DULY ORGANIZED OR
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS
TO (I) OWN ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (C) IS
DULY QUALIFIED AND IS LICENSED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE, AND (D) IS IN
COMPLIANCE WITH ALL LAWS; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (B)(I), (C)
OR (D), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


5.02         AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER ANY MATERIAL CONTRACTUAL OBLIGATION, MATERIAL OPERATING
AGREEMENT OR SENIOR SUBORDINATED NOTES DOCUMENT, (C) CONFLICT WITH OR RESULT IN
ANY BREACH OR CONTRAVENTION OF, ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (D) EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT,
VIOLATE ANY LAW.  ON THE CLOSING DATE, EACH LOAN PARTY AND EACH SUBSIDIARY
THEREOF IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL MATERIAL CONTRACTUAL
OBLIGATIONS, MATERIAL OPERATING AGREEMENTS AND ALL SENIOR SUBORDINATED NOTES
DOCUMENTS.


5.03         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  SUBJECT TO
SECTION 10.16, NO APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION
BY, OR NOTICE TO, OR FILING WITH, THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING, IN CONNECTION WITH THE GRANTING
OF LIENS IN THE EQUITY INTERESTS OF THE BORROWER AND THE SUBSIDIARIES, EXCEPT
THE ROUTINE FILING OF THIS AGREEMENT WITH THE FCC AND THE SEC.


5.04         BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY HEREOF AND THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR
LIKE LAWS AFFECTING CREDITORS RIGHTS GENERALLY AND BY THE APPLICATION OF GENERAL
EQUITABLE PRINCIPLES (WHETHER SUCH ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR LAW).

58


--------------------------------------------------------------------------------



5.05         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES AS OF
THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED
THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE
PARENT, THE BORROWER AND THEIR SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS TO THE EXTENT
REQUIRED BY GAAP TO BE SHOWN THEREIN.


(B)          THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER
AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR
THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO
CONDENSED FOOTNOTES, THE USE OF GAAP FOR INTERIM FINANCIAL STATEMENTS AND TO
NORMAL YEAR-END AUDIT ADJUSTMENTS.  SCHEDULE 5.05 SETS FORTH ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE PARENT, THE
BORROWER AND THEIR CONSOLIDATED SUBSIDIARIES AS OF THE DATE OF SUCH FINANCIAL
STATEMENTS, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND
INDEBTEDNESS, IN EACH CASE ONLY TO THE EXTENT EACH SUCH INDEBTEDNESS OR EACH
SUCH LIABILITY EXCEEDS $20,000,000.


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.06         LITIGATION.  EXCEPT FOR REGULATORY ISSUES AFFECTING THE INDUSTRY AS
A WHOLE, THERE IS NO ACTION, SUIT, COMPLAINT, PROCEEDING, INQUIRY OR
INVESTIGATION AT LAW OR IN EQUITY, OR BY OR BEFORE ANY COURT OR GOVERNMENTAL
INSTRUMENTALITY OR AGENCY, NOR ANY ORDER (INCLUDING, ANY ORDER TO SHOW CAUSE OR
ORDER OF FORFEITURE), DECREE OR JUDGMENT IN EFFECT, PENDING OR, TO THE BEST OF
THE PARENT’S AND THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING ANY
LOAN PARTY, ANY STATION OR ANY OF THE PROPERTIES OR RIGHTS RELATING TO ANY
STATION WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
EXCEPT FOR REGULATORY ISSUES AFFECTING THE INDUSTRY AS A WHOLE AND EXCEPT FOR
REPEAT FILERS THAT ARE NUISANCE FILERS AND THEIR AFFILIATES, AGENTS AND
REPRESENTATIVES, NO PERSON HAS FILED OR, TO THE BEST OF THE BORROWER’S
KNOWLEDGE, THREATENED TO FILE, ANY COMPETING APPLICATION, PETITION TO DENY,
PETITION FOR RECONSIDERATION OR OTHER OPPOSITION AGAINST ANY APPLICATION,
INCLUDING ANY RENEWAL APPLICATION, FILED OR TO BE FILED BY ANY LOAN PARTY, THAT
COULD IN ANY SUCH CASE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.07         NO DEFAULT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE EXECUTION AND/OR DELIVERY OF ANY OF THE LOAN DOCUMENTS.


5.08         OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE PARENT, THE BORROWER AND
EACH RESTRICTED SUBSIDIARY HAS GOOD TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL REAL

59


--------------------------------------------------------------------------------



PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
SUCH DEFECTS IN TITLE AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE PROPERTY OF THE PARENT, THE BORROWER AND THEIR RESTRICTED
SUBSIDIARIES IS SUBJECT TO NO LIENS, EXCEPT LIENS PERMITTED BY SECTION 7.01.


5.09         ENVIRONMENTAL COMPLIANCE.  THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES HAVE OBTAINED ALL MATERIAL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS WHICH ARE REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS AND ARE IN
COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS, EXCEPT FOR SUCH FAILURES TO OBTAIN AND
SUCH NON COMPLIANCE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO NAVE A MATERIAL ADVERSE EFFECT.


5.10         INSURANCE.  THE PROPERTIES OF THE PARENT, THE BORROWER AND THEIR
RESTRICTED SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS (AFTER
GIVING EFFECT TO ANY SELF-INSURANCE), WITH SUCH DEDUCTIBLES AND COVERING SUCH
RISKS AS COMPLY WITH SECTION 6.07.


5.11         TAXES.  THE PARENT, THE BORROWER AND THEIR RESTRICTED SUBSIDIARIES
HAVE FILED ALL FEDERAL INCOME TAX AND ALL OTHER MATERIAL FEDERAL AND STATE TAX
RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE PAID ALL FEDERAL, STATE AND
OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES SHOWN
THEREON TO BE OWING BY THEM, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IF AND TO THE EXTENT REQUIRED IN ACCORDANCE WITH
GAAP.  ON THE CLOSING DATE, THERE IS NO PROPOSED TAX ASSESSMENT AGAINST THE
PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT WOULD, IF MADE, HAVE A
MATERIAL ADVERSE EFFECT.  ON THE CLOSING DATE, NO LOAN PARTY IS PARTY TO ANY TAX
SHARING AGREEMENT.


5.12         ERISA COMPLIANCE.


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF
ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH PLAN THAT IS INTENDED TO
QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION
LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING
PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF THE
PARENT AND THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE THE
LOSS OF, SUCH QUALIFICATION.  THE PARENT, THE BORROWER AND EACH ERISA AFFILIATE
HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE
CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY
AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH
RESPECT TO ANY PLAN.


(B)          THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE PARENT AND
THE BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD BE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(C)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, (I) NO ERISA EVENT HAS OCCURRED WITHIN THE PAST SIX YEARS OR IS
REASONABLY EXPECTED TO OCCUR;

60


--------------------------------------------------------------------------------



(II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER THE
PARENT, THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER
SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND
(IV) NEITHER THE PARENT, THE BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A
TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.


5.13         SUBSIDIARIES; EQUITY INTERESTS.  AS OF THE CLOSING DATE, THE PARENT
AND THE BORROWER HAVE NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN
PART (A) OF SCHEDULE 5.13, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN THE
RESTRICTED SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND
NONASSESSABLE AND ARE OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART (A)
OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS SECURING THE
OBLIGATIONS.  AS OF THE CLOSING DATE, THE BORROWER HAS NO EQUITY INVESTMENTS IN
ANY OTHER CORPORATION OR ENTITY OTHER THAN THOSE SPECIFICALLY DISCLOSED IN
PART (B) OF SCHEDULE 5.13.  AS OF THE CLOSING DATE, ALL OF THE OUTSTANDING
EQUITY INTERESTS IN THE BORROWER HAVE BEEN VALIDLY ISSUED, AND ARE FULLY PAID
AND NONASSESSABLE AND ARE OWNED BY THE LOAN PARTIES REFLECTED ON SUCH SCHEDULE
IN THE AMOUNTS SPECIFIED ON PART (C) OF SCHEDULE 5.13 FREE AND CLEAR OF ALL
LIENS, EXCEPT LIENS SECURING THE OBLIGATIONS.


5.14         MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK. 
FOLLOWING THE APPLICATION OF THE PROCEEDS OF EACH BORROWING OR DRAWING UNDER
EACH LETTER OF CREDIT, NOT MORE THAN 25% OF THE VALUE OF THE ASSETS (EITHER OF
THE BORROWER ONLY OR OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES ON A
CONSOLIDATED BASIS) WILL BE MARGIN STOCK.


(B)          NONE OF THE PARENT, THE BORROWER, ANY PERSON CONTROLLING THE
PARENT, THE BORROWER, OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


5.15         DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE ADMINISTRATIVE AGENT
ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER CONTRACTUAL RESTRICTIONS TO
WHICH IT, THE PARENT OR ANY OF THEIR SUBSIDIARIES IS SUBJECT, IN EACH CASE THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO REPORT,
FINANCIAL STATEMENT, CERTIFICATE OR OTHER WRITTEN INFORMATION FURNISHED BY ANY
LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
SYNDICATION OF THIS TRANSACTION, NEGOTIATION OF THIS AGREEMENT OR DELIVERED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE, AS MODIFIED OR
SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) WHEN TAKEN AS A WHOLE CONTAINS
ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED
FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE
TIME IN LIGHT OF THE CIRCUMSTANCES WHEN MADE.

61


--------------------------------------------------------------------------------



5.16         COMPLIANCE WITH LAWS.  EACH OF THE PARENT, THE BORROWER AND EACH
SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO
ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OF THE PARENT, THE BORROWER
AND EACH SUBSIDIARY IS IN COMPLIANCE WITH THE RULES AND REGULATIONS OF THE FCC
RELATING TO THE OPERATION OF TELEVISION AND RADIO STATIONS, EXCEPT TO THE EXTENT
THAT ANY FAILURE TO FILE OR FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


5.17         LICENSE SUBSIDIARIES.  EXCEPT (I) FOR LICENSES FOR THE STATES OF
PENNSYLVANIA, LOUISIANA AND SUCH OTHER STATES AS AGREED TO IN WRITING BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME, (II) AS CONSENTED TO BY THE AGENTS IN
CONNECTION WITH A PERMITTED ACQUISITION (FOR A PERIOD OF NOT LONGER THAN 45 DAYS
OR SUCH LONGER TIME AGREED TO BY THE ADMINISTRATIVE AGENT), (III) AS HELD BY AN
UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE TERMS HEREOF, NO LOAN PARTY
(OTHER THAN A LICENSE SUBSIDIARY) HOLDS ANY LICENSE ISSUED BY THE FCC.  NO
LICENSE SUBSIDIARY (A) HAS ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS AND
INDEBTEDNESS OWING BY A LICENSE SUBSIDIARY TO ANOTHER LOAN PARTY), (B) HAS ANY
ASSETS OTHER THAN FCC LICENSES, (C) IS A PARTY TO OR BOUND BY ANY CONTRACT OR
AGREEMENT OTHER THAN AGREEMENTS PURSUANT TO WHICH LOAN PARTIES THAT ARE NOT
LICENSE SUBSIDIARIES MANAGE AND OPERATE THE STATIONS, (D) CONDUCTS ANY BUSINESS
OR (E) HAS ANY EMPLOYEES, AND THERE ARE NO LIENS OF ANY NATURE WHATSOEVER ON ANY
OF THE PROPERTY OR ASSETS OF ANY LICENSE SUBSIDIARY EXCEPT IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS.  EACH LICENSE SUBSIDIARY
IS A RESTRICTED SUBSIDIARY, UNLESS DESIGNATED AN UNRESTRICTED SUBSIDIARY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7.17.


5.18         THE PARENT.


(A)           EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 5.18, THE PARENT HAS
NO INDEBTEDNESS (OTHER THAN (I) PURSUANT HERETO, (II) CERTAIN TRADE PAYABLES
REASONABLY INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF THE STATIONS AND
OF THE PARENT’S CORPORATE HEADQUARTERS, (III) PURSUANT TO THE INDENTURES AND
(IV) PURSUANT TO SECTION 7.03);


(B)          THE PARENT HAS NO ASSETS OTHER THAN FURNITURE, FIXTURES,
INTELLECTUAL PROPERTY AND EQUIPMENT LOCATED IN ITS CORPORATE OFFICE AND CERTAIN
OTHER NON-MATERIAL ASSETS NOT USED IN THE OPERATION OF ANY STATION AND THE
EQUITY INTERESTS IN ITS SUBSIDIARIES AND CONTRACTUAL RIGHTS UNDER CONTRACTS
DESCRIBED IN SUBSECTION (C) BELOW;


(C)           EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 5.18, THE PARENT IS
NOT A PARTY TO OR BOUND BY ANY CONTRACT OR AGREEMENT OTHER THAN THE STATION
CONTRACTS AND OTHER CONTRACTUAL ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH THE RESTRICTIONS SET FORTH IN SUBSECTION (D)(III)
BELOW; AND


(D)          EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 5.18, THE PARENT DOES
NOT CONDUCT ANY BUSINESS OTHER THAN

62


--------------------------------------------------------------------------------


(I)            HOLDING THE EQUITY INTERESTS IN THE BORROWER,

(II)           ENTERING INTO AND PERFORMING CONTRACTS ON BEHALF OF THE BORROWER
AND THE SUBSIDIARIES IN CONNECTION WITH THE ORDINARY COURSE OF OPERATION OF THE
STATIONS AND THE BUSINESS (THE “STATION CONTRACTS”), AND

(III)          ENTERING INTO AND PERFORMING CONTRACTS IN CONNECTION WITH THE
CORPORATE OFFICE AND OTHER CORPORATE OVERHEAD ITEMS CONSISTENT WITH PAST
PRACTICES.

There are no Liens of any nature whatsoever on any of the property or assets of
the Parent except Liens permitted by Section 7.01.


5.19         SOLVENT.  THE BORROWER IS, AND THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES ARE ON A GAAP CONSOLIDATED BASIS, SOLVENT.


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower and the Parent shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause
each Restricted Subsidiary to:


6.01         FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT, IN FORM
AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE
PARENT (INCLUDING THE ACCOUNTS OF THE BORROWER AND THEIR SUBSIDIARIES) AS AT THE
END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED
STATEMENTS TO BE AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF ONE OF THE
“BIG FOUR” CERTIFIED ACCOUNTING FIRMS OR ANOTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING OR OTHERWISE REASONABLY ACCEPTABLE
TO THE AGENTS, WHICH REPORT AND OPINION (AS TO THE FINANCIAL STATEMENTS) SHALL
BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL
NOT BE SUBJECT TO ANY QUALIFICATION OR EXCEPTION NOT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT; AND


(B)          AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE PARENT,
THE FOLLOWING FINANCIAL STATEMENTS AS OF THE END OF SUCH FISCAL QUARTER:
(I) CONDENSED CONSOLIDATED BALANCE SHEET AS OF THE FISCAL QUARTER THEN ENDED
WITH A COMPARISON TO THE BALANCE SHEET AS OF THE MOST RECENTLY ENDED FISCAL
YEAR; (II) CONDENSED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS FOR THE
MOST RECENTLY ENDED QUARTERLY PERIOD FOR SUCH FISCAL YEAR AND FOR THE PORTION OF
THE FISCAL YEAR THEN ENDED, IN COMPARATIVE FORM; AND (III) CONDENSED
CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PORTION OF THE FISCAL YEAR THEN
ENDED, IN COMPARATIVE FORM.  THE CONDENSED CONSOLIDATED INTERIM UNAUDITED
FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP FOR INTERIM
FINANCIAL

63


--------------------------------------------------------------------------------



INFORMATION AND SHALL BE ACCOMPANIED BY THE CERTIFICATIONS REQUIRED BY THE RULES
AND REGULATIONS OF THE SEC.

Notwithstanding the foregoing, (i) in the event that the Parent timely files an
Annual Report on Form 10-K for such fiscal year with the SEC that is made
publicly available through EDGAR that meets all the requirements set forth in
Section 6.01(a) preceding other than the delivery requirement to the
Administrative Agent, such filing shall be deemed to have satisfied such
delivery requirement of Section 6.01(a); (ii) in the event that the Parent
timely files a Quarterly Report on Form 10-Q for such fiscal quarter with the
SEC that is made publicly available through EDGAR that meets all the
requirements set forth in Section 6.01(b) preceding other than the delivery
requirement to the Administrative Agent, such filing shall be deemed to have
satisfied such delivery requirement of Section 6.01(b); and (iii) so long as the
Parent has made filings that satisfy subsections (i) and (ii) preceding, the
Parent and the Borrower shall not have to satisfy the requirement that such
information be in form and detail satisfactory to the Administrative Agent and
the Required Lenders.


6.02         CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT:


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER, CERTIFYING AMONG OTHER THINGS,
AS TO THE NET INVESTMENTS IN EACH UNRESTRICTED SUBSIDIARY AND THE COMPLIANCE BY
THE BORROWER WITH THE FINANCIAL COVENANTS DESCRIBED IN SECTION 7.13;


(B)          PROMPTLY AFTER ANY REQUEST BY EITHER AGENT, COPIES OF ANY DETAILED
AUDIT REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE BOARD OF
DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF THE PARENT AND
THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS
OF THE PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY, OR ANY AUDIT OF ANY OF
THEM;


(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, NOTICE OF COPIES OF EACH
ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION
SENT TO THE STOCKHOLDERS OF THE PARENT, AND COPIES OF ALL ANNUAL, REGULAR,
PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE PARENT OR THE
BORROWER MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D)
OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT THE PARENT OR THE BORROWER TIMELY FILES SUCH
FILINGS IN ACCORDANCE WITH THE REQUIREMENTS OF THE SEC AND SUCH FILINGS ARE MADE
PUBLICLY AVAILABLE THROUGH EDGAR, THE PARENT AND THE BORROWER SHALL HAVE NO
DELIVERY REQUIREMENT UNDER THIS SECTION 6.02(C);


(D)          PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY NOTICE OF
DEFAULT OR BREACH UNDER ANY OF THE SENIOR SUBORDINATED NOTES, OTHER SENIOR
SUBORDINATED NOTES DOCUMENTS OR OTHER MATERIAL DEBT SECURITIES OF ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT
OR SIMILAR AGREEMENT;


(E)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED

64


--------------------------------------------------------------------------------



FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE NON-U.S. JURISDICTION)
CONCERNING ANY INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH
AGENCY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT SUCH
NOTICE OR OTHER CORRESPONDENCE IS MADE PUBLICLY AVAILABLE THROUGH EDGAR, THE
PARENT AND THE BORROWER SHALL HAVE NO  DELIVERY REQUIREMENT UNDER THIS
SECTION 6.02(E);


(F)           PROMPTLY UPON THEIR BECOMING AVAILABLE, THE BORROWER SHALL FURNISH
(I) COPIES OF ANY PERIODIC OR SPECIAL REPORTS FILED BY ANY LOAN PARTY WITH THE
FCC OR ANY OTHER FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY IF SUCH REPORTS
INDICATE ANY MATERIAL CHANGE IN THE OWNERSHIP OF SUCH LOAN PARTY, OR ANY
MATERIALLY ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, AFFAIRS OR CONDITION OF
ANY LOAN PARTY, AND (II) COPIES OF ANY MATERIAL NOTICES AND OTHER MATERIAL
COMMUNICATIONS FROM THE FCC OR ANY OTHER FEDERAL, STATE OR LOCAL GOVERNMENTAL
AUTHORITY WHICH SPECIFICALLY RELATE TO ANY LOAN PARTY, ANY STATION OR ANY
MATERIAL LICENSE, AND THE SUBSTANCE OF WHICH RELATES TO A MATTER THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(G)          PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE PARENT, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME REASONABLY REQUEST.

Unless made publicly available as set forth in Section 6.01, documents required
to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower, and
each Lender shall be solely responsible for maintaining its copies of such
documents.

The Borrower and the Parent hereby acknowledge that (a) the Agents and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or at the direction of the Borrower or the Parent
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Parent, the
Borrower or their Affiliates, or the respective securities of any of the
foregoing, and who may be

65


--------------------------------------------------------------------------------


engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that so long as the Borrower or
the Parent is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agents, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower, the Parent or any of
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Agents and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  Notwithstanding anything in this paragraph, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.


6.03         NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT:


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


(B)          OF ANY MATTER THAT HAS RESULTED OR IS REASONABLY EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT,


(C)           OF (I) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN THE PARENT, THE BORROWER OR ANY SUBSIDIARY AND ANY
GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT; (II) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING THE PARENT, THE BORROWER OR ANY SUBSIDIARY,
INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS, THAT COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (III) ANY MATERIAL
ADMONITION, CENSURE OR ADVERSE CITATION OR ORDER BY THE FCC OR ANY OTHER
GOVERNMENTAL AUTHORITY OR REGULATORY AGENCY THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; OR (IV) ANY COMPETING APPLICATION, PETITION
TO DENY OR OTHER OPPOSITION TO ANY LICENSE RENEWAL APPLICATION FILED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH THE FCC THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IT BEING UNDERSTOOD THAT, NO
NOTICE WILL BE REQUIRED IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR FILING
INSTITUTED, REQUESTED OR MADE BY A REPEAT NUISANCE FILER AND THEIR AFFILIATES,
AGENTS AND REPRESENTATIVES; AND


(D)          OF THE OCCURRENCE OF ANY ERISA EVENT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section shall be accompanied by a statement of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall

66


--------------------------------------------------------------------------------


describe each material provision of this Agreement and the Loan Documents that
may be materially implicated by the occurrence referred to therein (if any) to
the knowledge of the Responsible Officers of the Borrower.


6.04         PAYMENT OF CERTAIN OBLIGATIONS.  PAY AND DISCHARGE OR OTHERWISE
SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY
BE, ALL MATERIAL TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES (OTHER
THAN INDEBTEDNESS) OR LEVIES UPON IT OR ITS PROPERTIES OR ASSETS, UNLESS THE
SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND ADEQUATE RESERVES IF AND TO THE EXTENT REQUIRED IN ACCORDANCE WITH
GAAP ARE BEING MAINTAINED BY THE PARENT, THE BORROWER OR SUCH SUBSIDIARY.


6.05         PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW AND MAINTAIN
IN FULL FORCE AND EFFECT THE BORROWER’S, THE PARENT’S AND EACH RESTRICTED
SUBSIDIARY’S LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; AND (B) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.06         MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND PROTECT ALL
OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
AND (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS
THEREOF, EXCEPT IN EACH CASE OF (A) AND (B) PRECEDING WHERE THE FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.07         MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE PARENT OR THE BORROWER,
INSURANCE WITH RESPECT TO THEIR PROPERTIES AGAINST LOSS OR DAMAGE OF THE KINDS
AND IN THE AMOUNTS CONSISTENT WITH PRUDENT BUSINESS PRACTICE, AND CARRY SUCH
OTHER INSURANCE AS IS CONSISTENT WITH PRUDENT BUSINESS PRACTICE (IT BEING
UNDERSTOOD THAT SELF-INSURANCE SHALL BE PERMITTED TO THE EXTENT CONSISTENT WITH
PRUDENT BUSINESS PRACTICE).


6.08         COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR
(B) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


6.09         BOOKS AND RECORDS.  (A)  MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH ENTRIES IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED SHALL BE
MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND BUSINESS
OF THE PARENT (INCLUDING THE ACCOUNTS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE); AND (B) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN CONFORMITY
WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY
JURISDICTION OVER THE PARENT (INCLUDING THE ACCOUNTS OF THE BORROWER OR SUCH
SUBSIDIARY, AS THE CASE MAY BE), IN EACH CASE OF (A) AND (B) PRECEDING, EXCEPT
TO THE EXTENT THAT NONCOMPLIANCE THEREWITH COULD REASONABLY BE EXPECTED TO HAVE
MATERIAL ADVERSE EFFECT.

67


--------------------------------------------------------------------------------



6.10         INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER AT SUCH PARTIES’ OWN
EXPENSE (COORDINATED THROUGH THE ADMINISTRATIVE AGENT) TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS, UPON
REASONABLE ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, NOTWITHSTANDING
THE FOREGOING, THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR
ANY LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT
CONTRACTORS) MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY
TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


6.11         USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT EXTENSIONS (I) TO
REFINANCE EXISTING INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT AND UNDER
THE SENIOR SUBORDINATED NOTES, (II) FOR CAPITAL EXPENDITURES, (III) FOR WORKING
CAPITAL; (IV) FOR REPURCHASES OF EQUITY INTERESTS AND TO MAKE DIVIDENDS AS
PERMITTED BY THE TERMS OF THIS AGREEMENT, (V) TO FINANCE PERMITTED ACQUISITIONS
AND INVESTMENTS, (VI) TO PAY FEES AND EXPENSES RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (VII) FOR OTHER GENERAL CORPORATE PURPOSES NOT IN
CONTRAVENTION OF ANY LAW OR OF ANY LOAN DOCUMENT.


6.12         ADDITIONAL GUARANTORS.  NOTIFY THE ADMINISTRATIVE AGENT AT THE TIME
THAT ANY PERSON BECOMES A DOMESTIC SUBSIDIARY AND WHETHER SUCH SUBSIDIARY IS AN
UNRESTRICTED SUBSIDIARY, AND PROMPTLY THEREAFTER (AND IN ANY EVENT WITHIN 30
DAYS OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE), CAUSE SUCH
PERSON THAT IS NOT DESIGNATED AN UNRESTRICTED SUBSIDIARY TO (A) BECOME A
GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART
OF THE GUARANTY OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM
APPROPRIATE FOR SUCH PURPOSE, AND (B) DELIVER TO THE ADMINISTRATIVE AGENT
DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III) AND (IV) OF SECTION 4.01(A)
AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT (PROVIDED THAT NO SUCH REQUEST
SHALL BE MADE WITH RESPECT TO ANY ADDITIONAL GUARANTOR (AND ITS RELATED LICENSE
SUBSIDIARY, IF ANY) IF SUCH ADDITIONAL GUARANTOR (TOGETHER WITH ITS RELATED
LICENSE SUBSIDIARY) WOULD NOT HAVE BEEN A MATERIAL SUBSIDIARY IF IT HAD BEEN
OWNED BY THE BORROWER FOR THE MOST RECENTLY COMPLETED 12 MONTH PERIOD PRECEDING
THE DATE IT BECAME A SUBSIDIARY OF THE BORROWER) FAVORABLE OPINIONS OF COUNSEL
TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN CLAUSE
(A)), ALL IN FORM, CONTENT AND SCOPE SUBSTANTIALLY SIMILAR TO THE CORPORATE AND
FCC OPINIONS (IF APPROPRIATE) DELIVERED ON THE CLOSING DATE OR OTHERWISE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED THAT, IN EACH
CASE, TO THE EXTENT SUCH NEW SUBSIDIARY IS CREATED SOLELY FOR THE PURPOSE OF
CONSUMMATING A MERGER TRANSACTION PURSUANT TO AN ACQUISITION PERMITTED BY THIS
AGREEMENT, AND SUCH NEW SUBSIDIARY AT NO TIME HOLDS ANY MATERIAL ASSETS OR
LIABILITIES (OTHER THAN LIABILITIES UNDER THE MERGER AGREEMENT, AND OTHER THAN
ANY MERGER CONSIDERATION CONTRIBUTED TO IT CONTEMPORANEOUSLY WITH THE CLOSING OF
SUCH MERGER TRANSACTION), SUCH NEW SUBSIDIARY SHALL NOT BE REQUIRED TO TAKE THE
ACTIONS SET FORTH ABOVE UNTIL THE RESPECTIVE ACQUISITION IS CONSUMMATED (AT
WHICH TIME THE SURVIVING ENTITY OF THE RESPECTIVE MERGER TRANSACTION SHALL BE
REQUIRED TO SO COMPLY WITHIN SEVEN BUSINESS DAYS) AND, A NEW DOMESTIC SUBSIDIARY
SHALL NOT BE SUBJECT TO THE PROVISIONS OF THIS SECTION 6.12 IF SUBSTANTIALLY ALL
OF THE ASSETS OF SUCH NEW SUBSIDIARY CONSIST OF STOCK OF ONE OR MORE
SUBSIDIARIES THAT ARE NOT DOMESTIC SUBSIDIARIES.

68


--------------------------------------------------------------------------------



6.13         FCC CONSENTS.  THE PARENT AND THE BORROWER ACKNOWLEDGE THAT CERTAIN
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE LOAN DOCUMENTS, AND CERTAIN
ACTIONS WHICH MAY BE TAKEN BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN THE
EXERCISE OF THEIR RIGHTS UNDER THIS AGREEMENT OR THE LOAN DOCUMENTS, MAY REQUIRE
THE CONSENT OF THE FCC.  IF COUNSEL TO THE ADMINISTRATIVE AGENT REASONABLY
DETERMINES THAT THE CONSENT OF THE FCC IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF ANY OF THE AFORESAID DOCUMENTS OR ANY
DOCUMENTS DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS IN CONNECTION
THEREWITH OR AS A RESULT OF ANY ACTION WHICH MAY BE TAKEN PURSUANT THERETO, THEN
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT THE PARENT AND THE BORROWER, AT
THEIR SOLE COST AND EXPENSE, SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS,
AND SHALL CAUSE THE RESTRICTED SUBSIDIARIES TO USE THEIR COMMERCIALLY REASONABLE
EFFORTS, TO SECURE SUCH CONSENT AND TO COOPERATE WITH THE ADMINISTRATIVE AGENT
AND THE LENDERS IN ANY ACTION COMMENCED BY THE ADMINISTRATIVE AGENT OR THE
LENDERS TO SECURE SUCH CONSENT.  NEITHER THE PARENT NOR THE BORROWER SHALL TAKE
ANY ACTION, AND THEY SHALL NOT PERMIT ANY OF THE SUBSIDIARIES TO TAKE ANY
ACTION, THAT INTERFERES WITH THE EXERCISE OR COMPLETION OF THE EFFORTS TO OBTAIN
THE CONSENT OF THE FCC AS SET FORTH ABOVE, PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, THE BORROWER, THE PARENT AND EACH OF THEIR SUBSIDIARIES SHALL AT ALL
TIMES COMPLY WITH THE COMMUNICATIONS ACT AND ALL FCC REGULATIONS.


6.14         COLLATERAL.  THE PARENT AND THE BORROWER SHALL, AND SHALL CAUSE
EACH RESTRICTED SUBSIDIARY TO, DO ALL THINGS NECESSARY OR REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT TO PRESERVE AND PERFECT THE LIENS OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, ARISING PURSUANT HERETO
AND PURSUANT TO THE PLEDGE AGREEMENTS AS FIRST LIENS, AND TO INSURE THAT THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, HAS A PERFECTED PRIOR AND
FIRST LIEN ON ALL OF THE EQUITY INTERESTS OF THE BORROWER AND EACH OF ITS DIRECT
AND INDIRECT DOMESTIC SUBSIDIARIES AND THE DIRECT AND INDIRECT DOMESTIC
SUBSIDIARIES OF THE BORROWER AND THE PARENT; PROVIDED HOWEVER THAT ONLY 65% OF
THE EQUITY INTERESTS OF ANY DOMESTIC SUBSIDIARY SUBSTANTIALLY ALL OF THE ASSETS
OF WHICH CONSIST OF STOCK OF ONE OR MORE SUBSIDIARIES THAT ARE NOT DOMESTIC
SUBSIDIARIES SHALL BE REQUIRED TO BE PLEDGED AS COLLATERAL UNDER THIS SECTION
6.14.


6.15         FURTHER ASSURANCES.  PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE
AGENT, (A) CORRECT ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY
LOAN DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION
THEREOF, AND (B) DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE,
RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS,
CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (I) CARRY OUT MORE EFFECTIVELY
THE PURPOSES OF THE LOAN DOCUMENTS, (II) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S PROPERTIES, ASSETS, RIGHTS OR INTERESTS
TO THE LIENS NOW OR HEREAFTER INTENDED TO BE COLLATERAL, (III) PERFECT AND
MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE SECURITY
INTERESTS, LOAN DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER
AND (IV) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM
MORE EFFECTIVELY UNTO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS THE
RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER
INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY LOAN PARTY
OR ANY OF ITS RESTRICTED SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF
ITS SUBSIDIARIES TO DO SO.

69


--------------------------------------------------------------------------------



ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower and the Parent shall not, nor shall they
permit any Restricted Subsidiary to, directly or indirectly:

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a)           Liens pursuant to any Loan Document;

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b), or Liens to which the
Required Lenders have consented in writing;

(c)           Liens for taxes or assessments and similar charges, which are
either not delinquent or being contested diligently and in good faith by
appropriate proceedings, and as to which the applicable Loan Party has set aside
any reserves required in accordance with GAAP on its books;

(d)           statutory Liens, such as mechanic’s, materialmen’s,
warehouseman’s, landlord’s, artisan’s, worker’s, contractor’s, carrier’s or
other like Liens, (i) incurred in good faith in the ordinary course of business,
(ii) which are either not delinquent or are being contested diligently and in
good faith by appropriate proceedings and (iii) as to which the applicable Loan
Party has set aside any reserves on its books required in accordance with GAAP
or bonded satisfactorily to the Administrative Agent;

(e)           encumbrances consisting of zoning restrictions, easements,
licenses, reservations, provisions, covenants, conditions, waivers, restrictions
on the use of real property or minor irregularities of title, provided that none
of such encumbrances materially impairs the operation of the applicable Loan
Party’s business;

(f)            Liens in respect of judgments or awards with respect to which any
Loan Party is, in good faith, prosecuting an appeal or proceeding for review and
with respect to which a stay of execution upon such appeal or proceeding for
review has been secured, and as to which judgments or awards such Loan Party has
established any reserves on its books required in accordance with GAAP or has
bonded in a manner satisfactory to the Administrative Agent;

(g)           pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs;

(h)           Liens granted to secure the performance of bids, tenders,
contracts, leases, public or statutory obligations, surety, customs, appeal and
performance bonds and other similar obligations and not incurred in connection
with the borrowing of money, the obtaining of advances or the payment of the
deferred purchase price of any property; and

70


--------------------------------------------------------------------------------


(i)            so long as there exists no Default both before and after giving
effect to each such incurrence, Liens in the aggregate securing up to an
aggregate outstanding amount of $50,000,000 of Indebtedness of the Borrower, the
Parent and the Restricted Subsidiaries (except License Subsidiaries); provided
that (i) such Liens may only secure Indebtedness of the Parent, the Borrower and
the Restricted Subsidiaries in respect of capital leases and similar
obligations, and purchase money obligations for fixed or capital assets, and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness.


7.02         INVESTMENTS.  MAKE ANY INVESTMENTS, EXCEPT:


(A)           INVESTMENTS HELD BY THE PARENT, THE BORROWER OR SUCH SUBSIDIARY IN
THE FORM OF CASH OR CASH EQUIVALENTS;


(B)          ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000
AT ANY TIME OUTSTANDING, FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS
ORDINARY BUSINESS PURPOSES IN ACCORDANCE WITH PAST PRACTICES AND AS PERMITTED BY
APPLICABLE LAW;


(C)           INVESTMENTS OF THE PARENT AND THE BORROWER IN ANY GUARANTORS AND
INVESTMENTS OF ANY SUBSIDIARY IN THE BORROWER OR IN ANOTHER RESTRICTED
SUBSIDIARY;


(D)          INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


(E)           GUARANTEES PERMITTED BY SECTION 7.03;


(F)           SO LONG AS THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING
EFFECT TO EACH SUCH INVESTMENT AS DEMONSTRATED IN THE MOST RECENTLY COMPLETED
COMPLIANCE CERTIFICATE PREVIOUSLY DELIVERED, THE BORROWER MAY MAKE INVESTMENTS,
INCLUDING INVESTMENTS IN UNRESTRICTED SUBSIDIARIES, PROVIDED THAT INVESTMENTS IN
UNRESTRICTED SUBSIDIARIES MUST ONLY BE MADE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7.17; AND


(G)          INVESTMENTS PERMITTED BY SECTION 7.17.


7.03         INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


(A)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(B)          INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER;

71


--------------------------------------------------------------------------------



(C)           GUARANTEES OF (I) THE GUARANTORS IN RESPECT OF INDEBTEDNESS
OTHERWISE PERMITTED HEREUNDER SUBORDINATED TO THE OBLIGATIONS ON TERMS
SUBSTANTIALLY SIMILAR TO THE SUBORDINATION TERMS OF THE GUARANTEES IN THE
INDENTURE AND THE SENIOR SUBORDINATED NOTES DOCUMENTS, AND (II) THE BORROWER IN
RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY
OTHER GUARANTOR;


(D)          OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE PARENT, THE BORROWER
OR ANY SUBSIDIARY (OTHER THAN LICENSE SUBSIDIARIES) EXISTING OR ARISING UNDER
ANY SWAP CONTRACT, PROVIDED THAT SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY
SUCH PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY
MITIGATING RISKS ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS,
OR PROPERTY HELD OR REASONABLY ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE
VALUE OF SECURITIES ISSUED BY SUCH PERSON, AND NOT FOR PURPOSES OF SPECULATION
OR TAKING A “MARKET VIEW;”


(E)           SO LONG AS THERE EXISTS NO EVENT OF DEFAULT OR PAYMENT DEFAULT
UNDER SECTION 8.01(A) BOTH BEFORE AND AFTER GIVING EFFECT TO EACH SUCH
INCURRENCE THE BORROWER, THE PARENT AND THE RESTRICTED SUBSIDIARIES (EXCEPT
LICENSE SUBSIDIARIES) MAY INCUR INDEBTEDNESS IN RESPECT OF CAPITAL LEASES AND
SIMILAR OBLIGATIONS, AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS
IN AN AGGREGATE AMOUNT NOT TO EXCEED $50,000,000 AT ANY ONE TIME OUTSTANDING (SO
LONG AS SUCH INDEBTEDNESS IS ONLY SECURED TO THE EXTENT PROVIDED IN
SECTION 7.01(I));


(F)           SO LONG AS THERE EXISTS NO EVENT OF DEFAULT OR PAYMENT DEFAULT
UNDER SECTION 8.01(A) BOTH BEFORE AND AFTER GIVING EFFECT TO EACH SUCH
INCURRENCE, THE BORROWER AND THE PARENT MAY INCUR ADDITIONAL UNSECURED
INDEBTEDNESS FROM TIME TO TIME PROVIDED THAT, (A) NO SUCH ADDITIONAL
INDEBTEDNESS HAS A MATURITY EARLIER THAN SIX MONTHS AFTER THE LATER OF THE
MATURITY DATE OR ANY MATURITY OF ANY INCREMENTAL FACILITY, (B) NO SUCH
ADDITIONAL INDEBTEDNESS HAS ANY SCHEDULED PRINCIPAL PAYMENTS, PREPAYMENTS,
REDEMPTIONS, RETIREMENTS, ACQUISITION OF PRINCIPAL, CANCELLATIONS, REPURCHASES,
SINKING FUNDS OR OTHER PRINCIPAL PAYMENTS PRIOR TO THE LATER OF THE MATURITY
DATE OR ANY MATURITY OF ANY INCREMENTAL FACILITY AND (C) IF THE PRINCIPAL AMOUNT
OF SUCH INDEBTEDNESS IS IN EXCESS OF $20,000,000, THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT EVIDENCE IN FORM REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT OF PRO FORMA COMPLIANCE BOTH BEFORE AND AFTER GIVING
EFFECT TO THE INCURRENCE OF SUCH ADDITIONAL INDEBTEDNESS;


(G)          SO LONG AS THERE EXISTS NO EVENT OF DEFAULT OR PAYMENT DEFAULT
UNDER SECTION 8.01(A) BOTH BEFORE AND AFTER GIVING EFFECT TO EACH SUCH
INCURRENCE, THE RESTRICTED SUBSIDIARIES MAY INCUR ADDITIONAL UNSECURED
INDEBTEDNESS UP TO AN AGGREGATE AMOUNT AT ANY ONE TIME OUTSTANDING OF
$50,000,000 FOR ALL RESTRICTED SUBSIDIARIES MINUS THE AGGREGATE AMOUNT OF
SECURED DEBT INCURRED BY ANY OF THE RESTRICTED SUBSIDIARIES PERMITTED BY
SUBSECTION (E) PRECEDING; PROVIDED THAT, (A) NO SUCH ADDITIONAL INDEBTEDNESS HAS
A MATURITY EARLIER THAN SIX MONTHS AFTER THE LATER OF THE MATURITY DATE OR ANY
MATURITY OF ANY INCREMENTAL FACILITY, (B) NO SUCH ADDITIONAL INDEBTEDNESS HAS
ANY SCHEDULED PRINCIPAL PAYMENTS, PREPAYMENTS, REDEMPTIONS, RETIREMENTS,
ACQUISITION OF PRINCIPAL, CANCELLATIONS, REPURCHASES, SINKING FUNDS OR OTHER
PRINCIPAL PAYMENTS PRIOR TO THE LATER OF THE MATURITY DATE OR ANY MATURITY OF
ANY INCREMENTAL FACILITY AND (C) IF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS
IN EXCESS OF $20,000,000, THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT EVIDENCE IN FORM REASONABLY SATISFACTORY TO THE

72


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT OF PRO FORMA COMPLIANCE BOTH BEFORE AND AFTER GIVING EFFECT
TO THE INCURRENCE OF SUCH ADDITIONAL INDEBTEDNESS; AND


(H)          INDEBTEDNESS INCURRED BY THE BORROWER IN THE ORDINARY COURSE OF
BUSINESS IN AN AMOUNT NOT TO EXCEED $25,000,000 OUTSTANDING AT ANY ONE TIME.


7.04         FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG AS NO
DEFAULT EXISTS OR WOULD RESULT THEREFROM:


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) THE BORROWER, PROVIDED THAT THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE
OTHER RESTRICTED SUBSIDIARIES, PROVIDED THAT WHEN ANY GUARANTOR IS MERGING WITH
ANOTHER SUBSIDIARY, THE GUARANTOR SHALL BE THE CONTINUING OR SURVIVING PERSON;


(B)          ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR TO
ANOTHER RESTRICTED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE BORROWER OR A
GUARANTOR;


(C)           DISPOSITIONS UNDER SECTION 7.05 MAY BE CONSUMMATED; AND


(D)          ANY ACQUISITION PERMITTED BY SECTION 7.07 MAY BE STRUCTURED AS A
MERGER, CONSOLIDATED OR AMALGAMATION.


7.05         DISPOSITIONS.  MAKE ANY DISPOSITION OF ANY MATERIAL PORTION OF THE
ASSETS OF THE PARENT, THE BORROWER OR ANY OF THEIR RESTRICTED SUBSIDIARIES,
EXCEPT:


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


(B)          DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT
(I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


(D)          DISPOSITIONS OF PROPERTY BY ANY RESTRICTED SUBSIDIARY TO THE
BORROWER OR TO A RESTRICTED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR OF SUCH
PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER BE THE BORROWER OR A
GUARANTOR;


(E)           DISPOSITIONS PERMITTED BY SECTION 7.04;


(F)           IN ADDITION TO SUBSECTION (G) FOLLOWING, SO LONG AS NO DEFAULT
SHALL EXIST OR WOULD RESULT FROM EACH SUCH DISPOSITION, (I) DISPOSITIONS OF
PROPERTY IN CONNECTION WITH LIKE KIND EXCHANGES FOR A STATION ACQUIRED IN
CONNECTION WITH A PERMITTED ACQUISITION IN ACCORDANCE WITH

73


--------------------------------------------------------------------------------



THE TERMS OF SECTION 7.07 AND (II) DISPOSITIONS OF PROPERTY IN CONNECTION WITH
STATION SWAPS OR EXCHANGES, IN EACH CASE OF STATIONS ACQUIRED IN CONNECTION WITH
A PERMITTED ACQUISITION IN ACCORDANCE WITH THE TERMS OF SECTION 7.07, PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME IN CONNECTION WITH A (A)
LIKE KIND EXCHANGE AFTER A PROPERTY HAS BEEN ACQUIRED OR DISPOSED OF BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH LIKE KIND EXCHANGE
THERE SHALL EXIST A DEFAULT, SUCH LOAN PARTY SHALL BE PERMITTED TO CONSUMMATE
THE LIKE KIND EXCHANGE DESPITE THE EXISTENCE OF SUCH DEFAULT, AND (B) SWAP OR
EXCHANGE DESCRIBED IN SUBSECTION (II) PRECEDING, AFTER A PROPERTY HAS BEEN
ACQUIRED OR DISPOSED OF BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION
WITH SUCH SWAP OR EXCHANGE THERE SHALL EXIST A DEFAULT, AND SUCH LOAN PARTY HAS
ENTERED INTO A CONTRACTUAL ARRANGEMENT BINDING SUCH LOAN PARTY TO CONSUMMATE
SUCH SWAP OR EXCHANGE WITH AN UNAFFILIATED THIRD PARTY PRIOR TO THE EXISTENCE OF
SUCH DEFAULT, SUCH LOAN PARTY SHALL BE PERMITTED TO CONSUMMATE SUCH SWAP OR
EXCHANGE DESPITE THE EXISTENCE OF SUCH DEFAULT; AND


(G)          IN ADDITION TO SUBSECTION (F) PRECEDING, SO LONG AS (I) NO DEFAULT
SHALL EXIST OR WOULD RESULT FROM EACH SUCH DISPOSITION, (II) THE BORROWER HAS
COMPLIED WITH THE PROVISIONS OF SECTION 2.04(B)(II) WITH RESPECT TO EACH SUCH
DISPOSITION AND (III) AFTER GIVING EFFECT TO EACH SUCH DISPOSITION, AT LEAST 80%
OF CONSOLIDATED OPERATING CASH FLOW, ON A PRO FORMA BASIS, WILL BE DERIVED FROM
THE BUSINESS, THE BORROWER MAY MAKE DISPOSITIONS OF ASSETS REPRESENTING NOT MORE
THAN 25% OF CONSOLIDATED OPERATING CASH FLOW (MEASURED FOR THE MOST RECENTLY
COMPLETED FOUR FISCAL QUARTERS) IN THE AGGREGATE FOR ALL SUCH ASSET DISPOSITIONS
OVER THE TERM OF THIS AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, OPERATING CASH
FLOW FROM ASSETS SOLD SHALL BE CALCULATED BASED ON THE OPERATING CASH FLOW FOR
THE FOUR FISCAL QUARTERS PRECEDING THE DATE OF SALE OF THE ASSETS SOLD FOR ALL
ASSETS SOLD CUMULATIVELY FROM THE CLOSING DATE THROUGH THE DATE OF
DETERMINATION, MEASURED AGAINST CONSOLIDATED OPERATING CASH FLOW FOR THE MOST
RECENTLY COMPLETED FOUR FISCAL QUARTERS OF THE PARENT.


7.06         RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, PROVIDED THAT,


(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER, THE
GUARANTORS AND ANY OTHER PERSON THAT OWNS AN EQUITY INTEREST IN SUCH SUBSIDIARY,
RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST IN
RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING MADE;


(B)          THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY DECLARE AND MAKE
DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE TO THE PARENT, THE BORROWER OR
ANOTHER RESTRICTED SUBSIDIARY THAT IS A GUARANTOR SOLELY IN THE COMMON STOCK OR
OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


(C)           SO LONG AS THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING
EFFECT TO EACH SUCH PAYMENT AS DEMONSTRATED IN THE MOST RECENTLY COMPLETED
COMPLIANCE CERTIFICATE PREVIOUSLY DELIVERED IN ACCORDANCE WITH THE TERMS OF
SECTION 6.02(A), THE BORROWER AND THE PARENT MAY DECLARE AND PAY CASH DIVIDENDS
AND MAKE STOCK REDEMPTIONS, REPURCHASES AND CAPITAL DISTRIBUTIONS TO PARENT, OR
PARENT’S STOCKHOLDERS;


(D)

74


--------------------------------------------------------------------------------


(I)            BORROWER MAY DECLARE AND PAY DIVIDENDS UP TO THE PARENT IN AN
AGGREGATE AMOUNT OVER THE TERM OF THIS AGREEMENT NOT TO EXCEED $10,000,000,
PROVIDED THAT, SUCH DIVIDENDS MAY ONLY BE DECLARED AND PAID SO THAT SUCH FUNDS
CAN BE USED TO MAKE PAYMENTS RELATING TO THE SETTLEMENT OF AND EXPENSES RELATING
TO, LEGAL OR ADMINISTRATIVE PROCEEDINGS OF THE PARENT, THE BORROWER OR THE
RESTRICTED SUBSIDIARIES THAT ARE UNINSURED, AND

(II)           IN ADDITION TO THE AMOUNT PERMITTED BY SUBSECTION (I) PRECEDING,
SO LONG AS THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING EFFECT TO EACH
SUCH PAYMENT AS DEMONSTRATED IN THE MOST RECENTLY COMPLETED COMPLIANCE
CERTIFICATE PREVIOUSLY DELIVERED IN ACCORDANCE WITH THE TERMS OF SECTION
6.02(A), THE BORROWER MAY DECLARE AND PAY DIVIDENDS UP TO THE PARENT; PROVIDED
THAT, SUCH DIVIDENDS MAY ONLY BE DECLARED AND PAID (A) SO THAT SUCH FUNDS CAN BE
USED TO MAKE PAYMENTS RELATING TO THE SETTLEMENT OF AND EXPENSES RELATING TO,
LEGAL OR ADMINISTRATIVE PROCEEDINGS OF THE PARENT, THE BORROWER OR THE
RESTRICTED SUBSIDIARIES THAT ARE UNINSURED AND (B) WITH FIVE BUSINESS DAYS PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (OR SUCH LESSER NOTICE AS MAY BE
AGREED TO AMONG THE BORROWER AND THE ADMINISTRATIVE AGENT); AND


(E)           THE BORROWER MAY DECLARE AND PAY DIVIDENDS TO PARENT TO PERMIT
PARENT TO (I) PAY ACTUAL CASH TAXES PAYABLE BY THE PARENT, (II) PURCHASE
PARENT’S COMMON STOCK OR COMMON STOCK OPTIONS FROM PRESENT OR FORMER OFFICERS OR
EMPLOYEES OF PARENT, THE BORROWER OR ANY SUBSIDIARY UPON THE DEATH, DISABILITY
OR TERMINATION OF EMPLOYMENT OF SUCH OFFICER OR EMPLOYEE, (III) PAY OTHER
CORPORATE OVERHEAD EXPENSES IN AN AMOUNT NOT TO EXCEED $50,000,000 PER FISCAL
YEAR OF THE PARENT, AND (IV) PAY AMOUNTS OWED UNDER STATION CONTRACTS.


7.07         ACQUISITIONS.  MAKE ANY ACQUISITIONS, EXCEPT SO LONG AS THERE
EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING EFFECT TO EACH SUCH ACQUISITION,
MAKE PERMITTED ACQUISITIONS, SO LONG AS


(A)           THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 7.13 BOTH BEFORE AND AFTER GIVING EFFECT TO EACH
SUCH PERMITTED ACQUISITION, AND EACH CONSUMMATION OF A PERMITTED ACQUISITION BY
THE BORROWER SHALL CONSTITUTE A REPRESENTATION BY THE BORROWER THAT IT IS IN
SUCH PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 7.13;


(B)          EXCEPT WITH RESPECT TO ACQUISITIONS OF AN UNRESTRICTED SUBSIDIARY,
THE BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE
REGARDING EACH PERMITTED ACQUISITION WITH A CASH CONSIDERATION OF $50,000,000 OR
MORE;


(C)           EXCEPT WITH RESPECT TO ACQUISITIONS OF AN UNRESTRICTED SUBSIDIARY,
WITH RESPECT TO EACH PERMITTED ACQUISITION WITH A CASH CONSIDERATION OF
$200,000,000 OR MORE, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT:

(I)            WITHIN FIVE DAYS PRIOR TO THE CONSUMMATION OF SUCH ACQUISITION
(OR SUCH LESSER TIME AS AGREED TO BY THE AGENTS), CALCULATIONS DEMONSTRATING ON
A PRO FORMA BASIS THE BORROWER’S PRO FORMA COMPLIANCE WITH THE FINANCIAL
COVENANTS SET

75


--------------------------------------------------------------------------------


FORTH IN SECTION 7.13, ALL IN SUCH DETAIL AND IN SUCH FORM AS IS REASONABLY
ACCEPTABLE TO THE AGENTS; AND

(II)           WITHIN FIVE DAYS PRIOR TO THE CONSUMMATION OF SUCH ACQUISITION
(OR SUCH LESSER TIME AS AGREED TO BY THE AGENTS), PROJECTIONS FOR THE BORROWER
FOR A PERIOD OF THE LESSER OF FIVE YEARS AND THE MATURITY OF THE LOANS HEREUNDER
AFTER THE CLOSING OF SUCH ACQUISITION (GIVING EFFECT TO SUCH ACQUISITION) AND
SHOWING THE SOURCE OF FINANCING FOR SUCH ACQUISITION, ALL IN SUCH DETAIL AND IN
SUCH FORM AS IS REASONABLY ACCEPTABLE TO THE AGENTS; AND


(D)          EXCEPT WITH RESPECT TO ACQUISITIONS OF AN UNRESTRICTED SUBSIDIARY,
WITH RESPECT TO EACH PERMITTED ACQUISITION CONSUMMATED UNDER THIS SECTION 7.07,
THE BORROWER SHALL HAVE COMPLIED WITH EACH OF THE FOLLOWING:

(I)            EXCEPT AS PERMITTED BY SECTION 5.17, ALL FCC LICENSES ACQUIRED IN
CONNECTION WITH EACH SUCH ACQUISITION SHALL BE TRANSFERRED PROMPTLY UPON
CONSUMMATION OF SUCH ACQUISITION TO A LICENSE SUBSIDIARY;

(II)           WITH RESPECT TO PERMITTED ACQUISITIONS WITH A CASH CONSIDERATION
IN EXCESS OF $100,000,000, UNLESS THE BORROWER REASONABLY EXPECTS THAT THE FINAL
ORDER WILL BE GRANTED NOTWITHSTANDING THE FILING OF SUCH OBJECTION OR FILING
DESCRIBED BELOW, THE FCC CONSENT TO THE ASSIGNMENT OF THE FCC LICENSES RELATING
TO THE STATIONS BEING ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION AT SUCH
TIME (THE “FCC CONSENT”) SHALL HAVE BECOME A FINAL ORDER UNLESS (I) NO FILING
SHALL HAVE BEEN MADE WITH THE FCC THAT PERTAINS TO OR BECOMES ASSOCIATED WITH
ANY REQUEST FOR CONSENT TO THE ASSIGNMENT OF ANY OF THE FCC LICENSES BEING
ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION, EXCEPT FOR FILINGS MADE BY
REPEAT NUISANCE FILERS (OR THEIR AFFILIATES, AGENTS OR REPRESENTATIVES) THAT
HAVE MADE A FILING ON MULTIPLE OCCASIONS AGAINST THE BORROWER OR THE PARENT, OR
ANY SUBSIDIARY OF EITHER OF THEM, WHICH SUCH FILING WOULD NOT REASONABLY BE
EXPECTED TO PREVAIL (“NUISANCE FILING”), OR (II) IF ANY SUCH FILING SHALL HAVE
BEEN MADE OTHER THAN A NUISANCE FILING, THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AN OPINION OF THE BORROWER’S FCC COUNSEL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH
RESPECT TO THE EFFECT OF SUCH FILING;

(III)          THE PARENT, THE BORROWER OR THE APPLICABLE SUBSIDIARY SHALL HAVE
GRANTED A PRIOR AND FIRST LIEN PRIORITY INTEREST IN, AND PLEDGED TO THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS, ALL OF THE EQUITY INTERESTS OF
EACH SUCH NEW DOMESTIC SUBSIDIARY ACQUIRED IN CONNECTION WITH A PERMITTED
ACQUISITION HEREUNDER AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS TO BE HELD BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS OF THE PARENT/BORROWER
PLEDGE AGREEMENT OR THE SUBSIDIARY PLEDGE AGREEMENT, AND EXECUTED AND DELIVERED
TO THE ADMINISTRATIVE AGENT ALL SUCH DOCUMENTATION FOR SUCH PLEDGE (INCLUDING, A
SUPPLEMENT TO THE SUBSIDIARY PLEDGE AGREEMENT, ORIGINAL STOCK CERTIFICATES AND
DULY EXECUTED STOCK POWERS, AS APPLICABLE) AS, IN THE REASONABLE OPINION OF THE

76


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT, IS REQUIRED TO PERFECT OR PROTECT SUCH LIEN AND GRANT A
PRIOR AND FIRST LIEN; AND

(IV)          THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT
ALL MATERIAL APPROVALS, CONSENTS OR AUTHORIZATIONS REQUIRED IN CONNECTION WITH
SUCH ACQUISITION (INCLUDING THE FORMATION OF ANY LICENSE SUBSIDIARY AND THE
TRANSFER OF FCC LICENSES TO A LICENSE SUBSIDIARY) FROM ANY LICENSING AUTHORITY
OR OTHER GOVERNMENTAL AUTHORITY SHALL HAVE BEEN OBTAINED, AND SUCH OPINIONS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AS TO THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS IN THE EQUITY INTEREST, AS
REQUIRED PURSUANT TO THIS SECTION, AS TO ANY REQUIRED REGULATORY APPROVALS FOR
SUCH ACQUISITION AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


7.08         CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THE BUSINESS.


7.09         TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF THE PARENT OR THE BORROWER, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS
SUBSTANTIALLY AS FAVORABLE TO THE PARENT, THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY AS WOULD BE OBTAINABLE BY THE PARENT, THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON
OTHER THAN AN AFFILIATE, PROVIDED THAT THE FOREGOING RESTRICTION SHALL NOT APPLY
TO (A) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ANY OF THE RESTRICTED
SUBSIDIARIES THAT ARE GUARANTORS, OR (B) BETWEEN AND AMONG RESTRICTED
SUBSIDIARIES THAT ARE GUARANTORS, (C) INVESTMENTS PERMITTED BY SECTION 7.17, AND
(C) RESTRICTED PAYMENTS PERMITTED BY SECTION 7.06.  FOR THE AVOIDANCE OF DOUBT,
THIS SECTION 7.09 SHALL NOT APPLY TO EMPLOYMENT ARRANGEMENTS WITH, AND PAYMENTS
OF COMPENSATION OR BENEFITS TO OR FOR THE BENEFIT OF, MANAGEMENT.


7.10         NEGATIVE PLEDGE CLAUSES.  ENTER INTO ANY NEW CONTRACTUAL AGREEMENT,
ARRANGEMENT OR LICENSE CONTAINING A NEGATIVE PLEDGE CLAUSE OR OTHERWISE
RESTRICTING OR PROHIBITING THE PARENT, THE BORROWER AND/OR THEIR RESTRICTED
SUBSIDIARIES FROM CREATING OR GRANTING LIENS ON THEIR PROPERTY AND/OR ASSETS
(OTHER THAN ON OR IN ANY SUCH CONTRACTUAL AGREEMENT, ARRANGEMENT OR LICENSE),
EXCEPT (A) IN CONNECTION WITH INDEBTEDNESS PERMITTED TO BE ISSUED AND SECURED
UNDER SECTION 7.01(I) AND 7.01(J), AND (B) TO THE EXTENT THE OBLIGATIONS ARE
EXPRESSLY PERMITTED TO BE FULLY SECURED NOTWITHSTANDING SUCH RESTRICTION OR
PROHIBITION (EITHER SENIOR TO OR RATABLY WITH SUCH OTHER INDEBTEDNESS RELATED TO
SUCH RESTRICTION OR PROHIBITION, IF SUCH RESTRICTION OR PROHIBITION IS RELATED
TO THE ISSUANCE OF INDEBTEDNESS).


7.11         USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER
DIRECTLY OR INDIRECTLY TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U OF THE FRB) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE.


7.12         AMENDMENT OF MATERIAL DOCUMENTS AND AGREEMENTS.  AMEND, MODIFY OR
SUPPLEMENT (A) ORGANIZATION DOCUMENTS OF THE PARENT, THE BORROWER OR ANY
MATERIAL SUBSIDIARY,

77


--------------------------------------------------------------------------------



UNLESS REQUIRED BY LAW, IN ANY MANNER THAT IS MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDERS (AS MAY BE REASONABLY DETERMINED BY THE AGENTS) OR (B)
THE INDENTURE AND THE OTHER SUBORDINATED NOTES DOCUMENTS, IN ANY MANNER THAT IS
MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS (AS MAY BE REASONABLY
DETERMINED BY THE AGENTS).  THE PARENT AND THE BORROWER SHALL PROMPTLY PROVIDE
COPIES OF ANY SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO THE
ADMINISTRATIVE AGENT.


7.13         FINANCIAL COVENANTS.


(A)           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER OF THE BORROWER
TO BE LESS THAN 2.00 TO 1.00.


(B)           CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE
RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO BE GREATER THAN 6.00 TO 1.00.


7.14         LICENSE SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 5.17 OR
PERMITTED BY THE TERMS OF SECTION 5.17, PERMIT ANY SUBSIDIARY (OTHER THAN A
LICENSE SUBSIDIARY) TO HOLD ANY FCC LICENSES, OR PERMIT ANY LICENSE SUBSIDIARY
TO BE AN UNRESTRICTED SUBSIDIARY, EXCEPT STRICTLY IN ACCORDANCE WITH THE TERMS
HEREOF.  THE BORROWER SHALL NOT PERMIT ANY LICENSE SUBSIDIARY TO (A) INCUR,
CREATE, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS OTHER THAN THE OBLIGATIONS
AND INDEBTEDNESS OWING BY A LICENSE SUBSIDIARY TO ANY OTHER LOAN PARTY, (B)
INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY LIEN OF ANY NATURE WHATSOEVER ON
ANY PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY IT EXCEPT (I) IN FAVOR
OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS AND (II)
SUBORDINATED GUARANTIES PERMITTED BY SECTION 7.03, (C) MAKE ANY CAPITAL
EXPENDITURES, (D) ACQUIRE ANY ASSETS OTHER THAN THE LICENSES, (E) CONDUCT ANY
BUSINESS, OR (F) HIRE OR ENGAGE ANY EMPLOYEES.  NO LICENSE SUBSIDIARY SHALL BE
AN UNRESTRICTED SUBSIDIARY UNLESS ALL ENTITIES (I) OPERATING AND (II) OWNING A
SUBSTANTIAL AMOUNT OR THE RELATED STATION’S ASSETS ARE ALSO UNRESTRICTED
SUBSIDIARIES.


7.15         SENIOR SUBORDINATED NOTES.  MAKE ANY INTEREST OR PRINCIPAL PAYMENT
ON THE SENIOR SUBORDINATED NOTES OR OTHER SUBORDINATED INDEBTEDNESS DURING THE
EXISTENCE OF A PAYMENT DEFAULT OR EVENT OF DEFAULT.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE BORROWER AND THE PARENT SHALL IMMEDIATELY, UPON THE
WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, NOTIFY THE TRUSTEE UNDER THE
INDENTURE OF SUCH OCCURRENCE.  UPON THE OCCURRENCE OF ANY BREACH DEFAULT OR
EVENT OF DEFAULT UNDER THE INDENTURE OR ANY OTHER SENIOR SUBORDINATED NOTES
DOCUMENTS, THE PARENT AND THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT.  THE PARENT AND THE BORROWER SHALL TAKE ALL ACTIONS NECESSARY UNDER THE
INDENTURE TO CAUSE THE OBLIGATIONS TO BE DESIGNATED SENIOR INDEBTEDNESS (AS THAT
TERM IS DEFINED IN THE INDENTURE) AT ALL TIMES AND FOR ALL PURPOSES OF THE
INDENTURE AND THE SENIOR SUBORDINATED NOTES.


7.16         SALE AND LEASEBACK TRANSACTIONS.  ENTER INTO ANY ARRANGEMENT
WHEREBY THE PARENT, THE BORROWER, OR ANY RESTRICTED SUBSIDIARY SELLS OR
TRANSFERS ANY OF ITS ASSETS, AND THEREAFTER RENTS OR LEASES SUCH ASSETS,
PROVIDED THAT, SO LONG AS THE THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER
GIVING EFFECT TO THIS TRANSACTION AND THE BORROWER IS OTHERWISE IN COMPLIANCE
WITH THE PROVISIONS OF SECTION 7.05, THE BORROWER, THE PARENT AND THEIR
RESTRICTED SUBSIDIARIES

78


--------------------------------------------------------------------------------



MAY CONSUMMATE SALES AND LEASEBACKS AGGREGATING NOT MORE THAN $15,000,000 IN
GROSS SALES PROCEEDS FOR ALL SUCH TRANSACTIONS OVER THE TERM OF THIS AGREEMENT.


7.17         UNRESTRICTED SUBSIDIARIES.  INVEST (WHETHER IN CASH, CONTRIBUTION
OF ASSETS OR EQUITY INTERESTS OR OTHERWISE, PROVIDED THAT THE VALUE OF THE
ASSETS AND EQUITY INTERESTS SHALL BE DETERMINED TO BE THE FAIR MARKET VALUE OF
SUCH ASSETS AND EQUITY INTERESTS ON THE DATE OF EACH SUCH INVESTMENT) IN ANY
UNRESTRICTED SUBSIDIARY OR TO CREATE ANY UNRESTRICTED SUBSIDIARY, OR DO ANY OF
THE FOREGOING WITH RESPECT TO ANY DIRECT OR INDIRECT SUBSIDIARY OF ANY
UNRESTRICTED SUBSIDIARY, IN AN AMOUNT WHICH, IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING FOR ALL UNRESTRICTED SUBSIDIARIES, EXCEEDS $250,000,000 IN THE
AMOUNT OF THE NET INVESTMENTS BY THE PARENT, THE BORROWER AND THEIR RESTRICTED
SUBSIDIARIES, PROVIDED THAT, TO THE EXTENT THAT ANY SUCH UNRESTRICTED SUBSIDIARY
BECOMES A RESTRICTED SUBSIDIARY AND (I) BECOMES A GUARANTOR AND (II) HAS 100% OF
ITS EQUITY INTERESTS PLEDGED TO SECURE THE OBLIGATIONS AND OTHERWISE COMPLIES
WITH THE REQUIREMENTS FOR BECOMING RESTRICTED SUBSIDIARIES AT THE TIME, THEN THE
PRECEDING $250,000,000 LIMITATION (AS ADJUSTED THROUGH THE DATE OF
DETERMINATION) SHALL BE REINSTATED TO THE EXTENT OF THE INVESTMENT BY THE
APPLICABLE LOAN PARTY IN SUCH UNRESTRICTED SUBSIDIARY, AND SUCH UNRESTRICTED
SUBSIDIARY SHALL THEREAFTER NO LONGER BE INCLUDED IN THE DEFINITION OF
UNRESTRICTED SUBSIDIARIES.  FOR THE AVOIDANCE OF DOUBT, THE ONLY MANNER IN WHICH
ANY PORTION OF THE $250,000,000 LIMITATION FOR UNRESTRICTED SUBSIDIARIES MAY BE
REINSTATED IS (X) FOR AN UNRESTRICTED SUBSIDIARY TO BECOME A RESTRICTED
SUBSIDIARY, EXECUTE A GUARANTY AND HAVE 100% OF THE EQUITY INTERESTS IN SUCH
UNRESTRICTED SUBSIDIARY PLEDGED TO SECURE THE OBLIGATIONS AND (Y) PARTIAL
REPLENISHMENT FROM TIME TO TIME AS CASH IS RECEIVED BY THE BORROWER OR ITS
RESTRICTED SUBSIDIARIES IN ACCORDANCE WITH THE DEFINITION OF NET INVESTMENTS. 
THE PARENT, THE BORROWER AND THE RESTRICTED SUBSIDIARIES WILL (A) NOT CONDUCT
ANY BUSINESS WITH THE UNRESTRICTED SUBSIDIARIES, OTHER THAN ON FAIR AND
REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE (OR MORE FAVORABLE) TO THE PARENT,
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AS WOULD BE OBTAINABLE BY THE PARENT,
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON OTHER THAN AN UNRESTRICTED SUBSIDIARY OR AN
AFFILIATE, (B) KEEP ALL DEPOSIT ACCOUNTS, INVESTMENT ACCOUNTS AND OTHER ACCOUNTS
OF THE UNRESTRICTED SUBSIDIARIES SEGREGATED AND APART FROM THE ACCOUNTS OF THE
BORROWER, THE PARENT AND THE RESTRICTED SUBSIDIARIES, (C) USE REASONABLE METHODS
TO (I) NOT COMMINGLE THE BUSINESS, EMPLOYEES AND ASSETS OF THE PARENT, THE
BORROWER AND THE RESTRICTED SUBSIDIARIES (OTHER THAN SERVICING ARRANGEMENTS ON
FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE (OR MORE FAVORABLE) TO THE
PARENT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AS WOULD BE OBTAINABLE BY THE
PARENT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AT THE TIME IN A COMPARABLE
ARM’S LENGTH TRANSACTION WITH A PERSON OTHER THAN AN UNRESTRICTED SUBSIDIARY OR
AN AFFILIATE), AND (II) KEEP THE BUSINESS OF THE PARENT, THE BORROWER AND THE
RESTRICTED SUBSIDIARIES SEPARATE AND APART FROM THE UNRESTRICTED SUBSIDIARIES.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:


(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR ANY L/C OBLIGATION, OR (II) WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES
DUE, ANY INTEREST ON ANY LOAN OR ON ANY

79


--------------------------------------------------------------------------------



L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR (III) WITHIN FIVE BUSINESS DAYS
AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT; OR


(B)                               SPECIFIC COVENANTS.  THE PARENT, THE BORROWER
OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN ANY OF SECTION 6.03, 6.05(A) OR ARTICLE VII; OR


(C)                                OTHER DEFAULTS.  (I) THE PARENT, THE BORROWER
OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN EITHER SECTION 6.10 OR 6.11 ON ITS PART TO BE PERFORMED OR OBSERVED
AND SUCH FAILURE CONTINUES FOR 10 DAYS AFTER THE EARLIER OF ACTUAL NOTICE BY THE
BORROWER OR THE PARENT OF SUCH DEFAULT OR RECEIPT BY SUCH LOAN PARTY OF WRITTEN
NOTICE OF THE EXISTENCE OF SUCH DEFAULT FROM ANY LENDER, OR (II) ANY LOAN PARTY
FAILS TO PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN
SUBSECTION (A), (B) OR (C)(I) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART
TO BE PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS AFTER THE
EARLIER OF ACTUAL NOTICE BY THE BORROWER OR THE PARENT OF SUCH DEFAULT OR
RECEIPT BY SUCH LOAN PARTY OF WRITTEN NOTICE OF THE EXISTENCE OF SUCH DEFAULT
FROM ANY LENDER; OR


(D)                               REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER
LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
SHALL BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED
MADE; OR


(E)                                CROSS-DEFAULT.  (I) THE PARENT, THE BORROWER
OR ANY RESTRICTED SUBSIDIARY (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN
RESPECT OF THE SENIOR SUBORDINATED NOTES OR ANY OTHER CONSOLIDATED FUNDED
INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP
CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR
AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY
COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN $50,000,000, OR
(B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO THE
SENIOR SUBORDINATED NOTES OR ANY OTHER SUCH CONSOLIDATED FUNDED INDEBTEDNESS, OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF THE SENIOR SUBORDINATED NOTES
OR SUCH CONSOLIDATED FUNDED INDEBTEDNESS, (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
CONSOLIDATED FUNDED INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH CONSOLIDATED FUNDED
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY
SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE
PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY IS THE DEFAULTING PARTY (AS
DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED)
UNDER SUCH SWAP CONTRACT AS TO WHICH THE PARENT, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP
TERMINATION VALUE OWED BY THE PARENT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY
AS A RESULT THEREOF IS GREATER THAN $50,000,000; OR

80


--------------------------------------------------------------------------------



(F)                                  INSOLVENCY PROCEEDINGS, ETC.  THE PARENT,
THE BORROWER OR ANY MATERIAL SUBSIDIARY INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT
OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 90
CALENDAR DAYS, OR THE PARENT, THE BORROWER OR SUCH MATERIAL SUBSIDIARY HAS
CONSENTED IN WRITING TO ANY OF THE FOREGOING; OR ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS
PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 90 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


(G)                               INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE
PARENT, THE BORROWER OR ANY MATERIAL SUBSIDIARY ADMITS IN WRITING ITS INABILITY
TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


(H)                               JUDGMENTS.  THERE IS ENTERED AGAINST THE
PARENT, THE BORROWER OR ANY RESTRICTED SUBSIDIARY (I) A FINAL JUDGMENT OR ORDER
FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT EXCEEDING $50,000,000 (TO THE
EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE OR INDEMNITY), OR (II)
ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR IS REASONABLY
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS
DURING WHICH SUCH JUDGMENT REMAINS UNPAID AND A STAY OF ENFORCEMENT OF SUCH
JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


(I)                                   ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR IS
REASONABLY EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER OR ANY
SUBSIDIARY UNDER TITLE IV OF ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR
THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000, OR (II) THE PARENT,
THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION
OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS
WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN
WHICH HAS RESULTED OR IS REASONABLY EXPECTED TO RESULT IN LIABILITY OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY IN AN AGGREGATE AMOUNT IN EXCESS OF
$20,000,000; OR


(J)                                   INVALIDITY OF LOAN DOCUMENTS.  ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL
FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER
THE VALIDITY OR ENFORCEABILITY OF ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT;
OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION
UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT; OR

81


--------------------------------------------------------------------------------



(K)                                FAILURE TO COMPLY WITH FCC.  (I) THE FCC OR
ANY OTHER LICENSING AUTHORITY SHALL REVOKE, TERMINATE, SUBSTANTIALLY AND
ADVERSELY MODIFY OR REFUSE BY FINAL ORDER TO RENEW ANY LICENSE RELATING TO A
STATION OR STATIONS OR (II) THE BORROWER OR ANY LICENSE SUBSIDIARY SHALL BE
REQUIRED PURSUANT TO A FINAL NON-APPEALABLE ORDER TO SELL OR OTHERWISE DISPOSE
OF ANY STATION; SO LONG AS IN EACH CASE OF (I) AND (II) PRECEDING SUCH EVENT OR
FAILURE IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


(L)                                   CHANGE OF CONTROL.  THERE OCCURS ANY
CHANGE OF CONTROL.


(M)                             UNRESTRICTED SUBSIDIARIES.  ANY EVENT OR
CIRCUMSTANCE DESCRIBED IN THE PRECEDING SUBSECTIONS (E), (F), (H) AND (K) SHALL
HAVE OCCURRED WITH RESPECT TO ANY UNRESTRICTED SUBSIDIARY, AND SUCH EVENT OR
CIRCUMSTANCE WOULD REASONABLY BE EXPECTED TO RESULT IN AN MATERIAL ADVERSE
EFFECT.


8.02                           REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:


(A)                                DECLARE THE COMMITMENT OF EACH LENDER TO MAKE
LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


(B)                               DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE PARENT, THE
BORROWER AND EACH SUBSIDIARY;


(C)                                REQUIRE THAT THE BORROWER CASH COLLATERALIZE
THE L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF);
AND


(D)                               EXERCISE ON BEHALF OF ITSELF AND THE LENDERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN
DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or the Parent under the Bankruptcy
Code of the United States, the obligation of each Lender to make Committed Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


8.03                           APPLICATION OF FUNDS.  AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY
BEEN REQUIRED TO BE CASH COLLATERALIZED AS SET FORTH IN THE PROVISO TO
SECTION 8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

82


--------------------------------------------------------------------------------


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under Article
III), ratably among them in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, except
Obligations relating to Swap Contracts, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and to the Administrative Agent for
the account of each Lender and Affiliate of each Lender party to a Swap Contract
in the amount of the Swap Termination Value of each such Swap Contract, ratably
among the Lenders, Affiliates of such Lenders and the L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to payment of remaining portion of the Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Sixth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX.
ADMINISTRATIVE AGENT


9.01                           APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS
AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS
BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND
TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY

83


--------------------------------------------------------------------------------



THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE
REASONABLY INCIDENTAL THERETO.


9.02                           RIGHTS AS A LENDER.  THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE PARENT, THE BORROWER
OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT THE
ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE
LENDERS.


9.03                           EXCULPATORY PROVISIONS.  THE AGENTS SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
AGENTS:


(A)                                SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


(B)                               SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS (EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW); AND


(C)                                SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE PARENT,
THE BORROWER, THEIR SUBSIDIARIES OR ANY OF THEIR AFFILIATES THAT IS COMMUNICATED
TO OR OBTAINED BY THE PERSON SERVING AS ANY AGENT OR ANY OF THEIR AFFILIATES IN
ANY CAPACITY.

Neither Agent shall be liable for any action taken or not taken by it, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH AGENT (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary), under the circumstances as provided in
Sections 10.01 and 8.02 or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct.  The Agents shall be deemed not to have knowledge
of any Default unless and until notice describing such Default is given to such
Agent by the Borrower, a Lender or the L/C Issuer.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or

84


--------------------------------------------------------------------------------


any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than the Administrative Agent’s duty to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04                           RELIANCE BY AGENTS.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05                           DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT
MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND
ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED
PARTIES OF EACH AGENT AND ANY SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


9.06                           RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE
LENDERS, THE L/C ISSUER AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF
RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, WITH THE CONSENT OF THE
BORROWER SO LONG AS THERE EXISTS NO EVENT OF DEFAULT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD), TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN
OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN
THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE
REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER
THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS AND THE L/C ISSUER,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH
ABOVE (INCLUDING THE CONSENT OF THE BORROWER, IF APPLICABLE); PROVIDED THAT IF
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND

85


--------------------------------------------------------------------------------



THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT WITHIN 30
DAYS, THEN THE SYNDICATION AGENT MAY ON BEHALF OF THE LENDERS AND THE L/C
ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE; PROVIDED FURTHER THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT
AND THE AGENTS IN THEIR REASONABLE DETERMINATION HAVE DETERMINED THAT NO
SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE WILL
ACCEPT SUCH APPOINTMENT, THE AGENTS MAY ENGAGE A COMMERCIAL SERVICING COMPANY TO
ACT IN THE ROLE OF ADMINISTRATIVE AGENT, AT THE EXPENSE OF THE BORROWER (WITH
THE CONSENT OF THE BORROWER SO LONG AS THERE EXISTS NO EVENT OF DEFAULT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD).  IF NO SUCCESSOR ADMINISTRATIVE AGENT
HAS BEEN APPOINTED, AND NO SERVICING AGENT HAS BEEN ENGAGED BY THE AGENTS WITHIN
30 DAYS AFTER COMMERCIALLY REASONABLE EFFORTS HAVE BEEN MADE BY THE AGENTS TO
ENGAGE SUCH SERVICING AGENT, THE ADMINISTRATIVE AGENT AND THE BORROWER WILL
NEGOTIATE IN GOOD FAITH (THE BORROWER’S CONSENT NOT TO BE UNREASONABLY WITHHELD)
A NEW AGENCY FEE FOR THE ADMINISTRATIVE AGENT BASED ON THE MARKET RATE UNDER THE
CIRCUMSTANCES OF THE LOAN, SUCH FEE TO COMPENSATE THE ADMINISTRATIVE AGENT FOR
THE ADMINISTRATIVE DUTIES TO BE CONDUCTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO SUPERSEDE ANY
SUCH AGENCY FEE PAYABLE TO THE ADMINISTRATIVE AGENT UNDER ANY FEE LETTER.  UPON
THE ACCEPTANCE OF THE APPOINTMENT BY A SUCCESSOR ADMINISTRATIVE AGENT OR THE
ENGAGEMENT OF A SERVICING AGENT, (A) THE RESIGNATION OF THE ADMINISTRATIVE AGENT
SHALL BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, (B) SUCH SUCCESSOR OR SERVICING
AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND (C)
THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY
THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH
SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT,
ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE
AGENT WAS ACTING AS ADMINISTRATIVE AGENT.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  No servicing agent engaged
pursuant to the preceding paragraph shall become L/C Issuer under this
Agreement.  The Borrower and each Lender agree to the appointment of the
servicing agent as Administrative Agent, if necessary under the terms of, and in
accordance with the provisions of, this paragraph and the preceding paragraph.

86


--------------------------------------------------------------------------------



9.07                           NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH
LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENTS OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER AND
THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENTS OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


9.08                           NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE BOOK MANAGERS, ARRANGERS, SYNDICATION
AGENT OR CO-DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY
POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A
LENDER OR THE L/C ISSUER HEREUNDER.


9.09                           ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. 
IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN
BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND
IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON
THE BORROWER) SHALL BE ENTITLED AND EMPOWERED TO, AND IF REQUESTED BY THE
REQUIRED LENDERS SHALL, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


(A)                                FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT
OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE DUE AND OWING AND UNPAID AND TO
FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING
ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES
OF THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND (J), 2.08 AND 10.04) ALLOWED IN
SUCH JUDICIAL PROCEEDING; AND


(B)                               COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of

87


--------------------------------------------------------------------------------


reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


9.10                           COLLATERAL AND GUARANTY MATTERS.  THE LENDERS AND
THE L/C ISSUER IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND
IN ITS DISCRETION,


(A)                                TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON
TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR
TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD, ASSIGNED OR CONVEYED OR
TO BE SOLD, ASSIGNED OR CONVEYED AS PART OF OR IN CONNECTION WITH ANY SALE
PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) SUBJECT TO
SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS; AND


(B)                               TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY OR CEASES TO BE A
RESTRICTED SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Loan Documents, or to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.


ARTICLE X.
MISCELLANEOUS


10.01                     AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY
DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE
UNLESS IN WRITING SIGNED BY THE REQUIRED LENDERS AND THE BORROWER OR THE
APPLICABLE LOAN PARTY, AS THE CASE MAY BE, AND ACKNOWLEDGED BY THE
ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL:


(A)                                EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF EACH SUCH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY;


(B)                               POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM)
OR ANY SCHEDULED OR MANDATORY REDUCTION OF THE AGGREGATE

88


--------------------------------------------------------------------------------



COMMITMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY;


(C)                                REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE
(IV) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IN EACH CASE WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY;
PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL BE
NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;


(D)                               CHANGE SECTION 2.12 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED
THEREBY;


(E)                                CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED
THEREBY, EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 2.13;


(F)                                  RELEASE ALL OF, OR SUBSTANTIALLY ALL OF,
THE VALUE OF THE GUARANTIES OF THE OBLIGATIONS MADE BY THE GUARANTORS WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, OR RELEASE THE PARENT FROM THE GUARANTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


(G)                               RELEASE ALL OF, OR SUBSTANTIALLY ALL OF, THE
COLLATERAL WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) the Letter of Credit Applications may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, and
(vi) notwithstanding anything in this Section 10.01 or elsewhere in this
Agreement to the contrary, except to the extent there shall then exist an Event
of Default, any waiver, consent or other amendment to any term or provision of
this Agreement necessary or advisable to effectuate the intent of Section 2.13
to provide an Incremental Facility or an increase in the Aggregate Commitment
shall be effective when executed by the Borrower, the Agents and each Lender or
other approved financial institution making such Incremental

89


--------------------------------------------------------------------------------


Facility or increase in the Aggregate Commitment.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.


10.02                     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


(A)                                NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)                                     IF TO THE BORROWER, EITHER AGENT OR THE
L/C ISSUER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02 OR AS OTHERWISE
NOTICED TO THE ADMINISTRATIVE AGENT; AND

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if a confirmation
from the sender’s telecopier has been generated (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).


(B)                               ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER
COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER
PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

90


--------------------------------------------------------------------------------


next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or Syndication Agent,
or any of their Related Parties (collectively, the “Agent Parties”) have any
liability to Parent, the Borrower, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH AGENT PARTY, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Parent or the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)                                 Change of Address, Etc.  Each of the Parent,
the Borrower, the Administrative Agent and the L/C Issuer may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the L/C
Issuer.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

91


--------------------------------------------------------------------------------



(E)                                RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER
AND LENDERS.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE
ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN
NOTICES AND TERM LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER
EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE
INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE
SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL REASONABLE OUT-OF-POCKET LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH PERSON, ABSENT GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH PERSON.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC
COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


10.03                     NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY
LENDER, THE L/C ISSUER OR ANY AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON
IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.04                     EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)                                COSTS AND EXPENSES.  THE BORROWER SHALL PAY
(I) (A) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY EACH AGENT AND ITS
AFFILIATES (BUT ONLY INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ONE COUNSEL FOR THE AGENTS), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
THROUGH THE EFFECTIVE DATE, AND  (B) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE COUNSEL FOR THE ADMINISTRATIVE
AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE L/C ISSUER IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE
BORROWER WILL NOT BE REQUIRED TO REIMBURSE THE ADMINISTRATIVE AGENT FOR LEGAL
FEES INCURRED ON BEHALF OF AN ELIGIBLE ASSIGNEE IN CONNECTION WITH ANY
ASSIGNMENT AS SET FORTH IN SECTION 12.06(B)(V), AND (III) ALL OUT-OF-POCKET
EXPENSES INCURRED BY EACH AGENT, ANY LENDER OR THE L/C ISSUER (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR EACH AGENT, ANY LENDER OR THE
L/C ISSUER), IN CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT (OR, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, PROTECTION OF ITS RIGHTS) (A) IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN

92


--------------------------------------------------------------------------------



CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)                               INDEMNIFICATION BY THE BORROWER.  THE BORROWER
SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, ACTIONS, JUDGMENTS, LITIGATION, LAWSUITS, INVESTIGATION OR
PROCEEDINGS ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, IN EACH CASE WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH
INDEMNITEE, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY RELATED PARTY OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM. AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)                                REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT
THE BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO AN AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING
BUT WITHOUT AFFECTING THE BORROWER’S OBLIGATIONS TO PAY SUCH AMOUNTS, EACH
LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT (OR ANY SUCH SUB-AGENT), THE L/C
ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT (EXCEPT UNPAID AMOUNTS
RELATING TO UPFRONT CLOSING FEES PROVIDED IN THE FEE LETTERS), PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST SUCH AGENT (OR
ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY
RELATED PARTY OF ANY OF THE FOREGOING ACTING

93


--------------------------------------------------------------------------------



FOR SUCH AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH
CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT
TO THE PROVISIONS OF SECTION 2.11(D).


(D)                               WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)                                PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION
SHALL BE PAYABLE NOT LATER THAN 30 BUSINESS DAYS AFTER DEMAND THEREFOR AFTER
RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE THEREFOR.


(F)                                  SURVIVAL.  THE AGREEMENTS IN THIS SECTION
SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER,
THE REPLACEMENT OF ANY LENDER OR AGENT, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


10.05                     PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY
OR ON BEHALF OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER
OR ANY LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER
EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS
DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN
(A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT
AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B)
EACH LENDER AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS AND THE L/C ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


10.06                     SUCCESSORS AND ASSIGNS.


(A)                                SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THE BORROWER AND THE PARENT MAY NOT, NOR MAY ANY OTHER LOAN

94


--------------------------------------------------------------------------------



PARTY (EXCEPT TO THE EXTENT SUCH LOAN PARTY IS PERMITTED IN A TRANSACTION
PERMITTED BY THE TERMS OF THIS AGREEMENT), ASSIGN OR OTHERWISE TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D)
OF THIS SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY
OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)                               ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY
TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN
L/C OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                                    MINIMUM AMOUNTS.

(A)                               IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT, OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)                                 IN ANY CASE NOT DESCRIBED IN SUBSECTION
(B)(I)(A) OF THIS SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR
THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT
THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000, UNLESS EACH
OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT UNDER SECTION
8.01(A) OR SECTION 8.01(F) HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

(II)                                 PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS

95


--------------------------------------------------------------------------------


UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED,
EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM ASSIGNING ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG THE COMMITTED LOANS AND TERM LOANS
ON A NON-PRO RATA BASIS;

(III)                              REQUIRED CONSENTS.  NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION
(B)(I)(B) OF THIS SECTION AND, IN ADDITION:

(A)                               THE CONSENT OF THE BORROWER (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF
DEFAULT UNDER SECTION 8.01(A) OR SECTION 8.01(F) HAS OCCURRED AND IS CONTINUING
AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT IS TO A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND;

(B)                                 THE CONSENT OF THE ADMINISTRATIVE AGENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR
ASSIGNMENTS IN RESPECT OF (1) ANY COMMITMENT IF SUCH ASSIGNMENT IS TO A PERSON
THAT IS NOT A LENDER WITH A COMMITMENT, AN AFFILIATE OF SUCH LENDER OR AN
APPROVED FUND WITH RESPECT TO SUCH LENDER OR (2) ANY TERM LOAN TO A PERSON THAT
IS NOT A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

(C)                                 THE CONSENT OF THE L/C ISSUER (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT
THAT INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN EXPOSURE UNDER
ONE OR MORE LETTERS OF CREDIT (WHETHER OR NOT THEN OUTSTANDING).

(IV)                             ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF
$3,500; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE.  THE ASSIGNEE,
IF IT IS NOT A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.

(V)                                NO ASSIGNMENT TO BORROWER.  NO SUCH
ASSIGNMENT SHALL BE MADE TO THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR
SUBSIDIARIES.

(VI)                             NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH
ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

96


--------------------------------------------------------------------------------


Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).


(C)                                REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE PRESUMPTIVELY CORRECT
ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY EACH OF THE BORROWER AND THE L/C ISSUER AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                               PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such

97


--------------------------------------------------------------------------------


Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.


(F)                                  CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(G)                               ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.


(H)                               SPECIAL PURPOSE FUNDING VEHICLES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS
SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE
AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY
LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO
THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT
BY ANY SPC TO FUND ANY COMMITTED LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH COMMITTED LOAN,
THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH COMMITTED LOAN PURSUANT TO
THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.11(B)(II).  EACH PARTY
HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY
ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE
INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
(INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A
LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY
PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE
MAKING OF A COMMITTED LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF
THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH COMMITTED LOAN WERE MADE
BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE OF $1,000.00, ASSIGN ALL OR ANY PORTION OF ITS RIGHT
TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER, AND SUBJECT
TO SECTION 10.07, SUCH SPC MAY DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-

98


--------------------------------------------------------------------------------



PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH SPC.


10.07                     TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. 
EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO
MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES’ AND TO ITS AFFILIATES’
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY PROPOSED LENDER
INVITED TO BE A LENDER PURSUANT TO SECTION 2.13; OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE
BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE A LOAN PARTY.

For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any Subsidiary relating to the Parent, the Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Parent, the
Borrower or any Subsidiary, provided that, in the case of information received
from the Parent, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower, Parent or any Subsidiary of either thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08                     Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent,

99


--------------------------------------------------------------------------------


to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency (but not trust accounts)) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


10.09                     INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE
PAID UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER. 
IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE
ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT
PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE,
ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.


10.10                     COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN
DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


10.11                     SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE

100


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER
SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN
OUTSTANDING.


10.12                     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A)
THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.13                     REPLACEMENT OF LENDERS.  IF ANY OF THE FOLLOWING SHALL
OCCUR:


(A)                                ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04,


(B)                               ANY LENDER IS UNABLE TO FUND UNDER
SECTION 3.02,


(C)                                ANY LENDER IS A DEFAULTING LENDER,


(D)                               THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 3.01,


(E)                                ANY LENDER DOES NOT VOTE IN FAVOR OF AN
AMENDMENT OR WAIVER THAT REQUIRES THE CONSENT OR VOTE OF EACH OF THE LENDERS AND
IS APPROVED BY THE REQUIRED LENDERS,


(F)                                  ANY LENDER DOES NOT VOTE IN FAVOR OF AN
AMENDMENT OR WAIVER DESCRIBED IN SECTION 10.01(C)(II), OR


(G)                               OR IF ANY OTHER CIRCUMSTANCE EXISTS HEREUNDER
THAT GIVES THE BORROWER THE RIGHT TO REPLACE A LENDER AS A PARTY HERETO,

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and with the consent of the Agents, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(I)                                     THE BORROWER OR THE NEW ASSIGNEE LENDER
SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN
SECTION 10.06(B);

(II)                                  SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 3.05) FROM THE ASSIGNEE

101


--------------------------------------------------------------------------------


(TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

(III)                               IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING
FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS THEREAFTER; AND

(IV)                              SUCH ASSIGNMENT DOES NOT CONFLICT WITH
APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14                     GOVERNING LAW; JURISDICTION; ETC.


(A)                                GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)                               SUBMISSION TO JURISDICTION.  THE BORROWER,
EACH OTHER LOAN PARTY AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(C)                                WAIVER OF VENUE.  THE BORROWER AND EACH OTHER
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

102


--------------------------------------------------------------------------------



(D)                               SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16                     FCC COMPLIANCE.


(A)                                NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OF
THE LOAN DOCUMENTS TO THE CONTRARY, BUT WITHOUT LIMITING OR WAIVING ANY LOAN
PARTY’S OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ REMEDIES HEREUNDER AND UNDER THE LOAN
DOCUMENTS ARE SUBJECT TO COMPLIANCE WITH THE COMMUNICATIONS ACT OF 1934, AS
AMENDED, AND TO ALL APPLICABLE RULES, REGULATIONS AND POLICIES OF THE FCC, AND
NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS WILL TAKE ANY ACTION PURSUANT
TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS THAT WILL CONSTITUTE OR RESULT IN
ANY ASSIGNMENT OF A LICENSE ISSUED BY THE FCC OR ANY CHANGE OF CONTROL OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH OWNS ANY FCC LICENSE IF SUCH
ASSIGNMENT OF LICENSE OR CHANGE OF CONTROL WOULD REQUIRE UNDER THEN EXISTING LAW
(INCLUDING THE WRITTEN RULES AND REGULATIONS PROMULGATED BY THE FCC), THE PRIOR
APPROVAL OF THE FCC, WITHOUT FIRST OBTAINING SUCH APPROVAL OF THE FCC.  THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY DO NOT AND WILL NOT CONSTITUTE, CREATE, OR HAVE THE EFFECT OF
CONSTITUTING OR CREATING, DIRECTLY OR INDIRECTLY, ACTUAL OR PRACTICAL OWNERSHIP
OF ANY LOAN PARTY BY THE ADMINISTRATIVE AGENT OR THE LENDERS OR CONTROL,
AFFIRMATIVE OR NEGATIVE, DIRECT OR INDIRECT, OF ANY LOAN PARTY BY THE
ADMINISTRATIVE AGENT OR THE LENDERS, OVER THE MANAGEMENT OR ANY OTHER ASPECT OF
THE OPERATION OF ANY LOAN PARTY, WHICH OWNERSHIP AND CONTROL REMAIN EXCLUSIVELY
AND AT ALL TIMES IN THE MEMBERS, STOCKHOLDERS AND DIRECTORS OF THE LOAN PARTIES
UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE COMPLIED WITH
SUCH LAW, RULES, REGULATIONS AND POLICIES.


(B)                               FURTHERMORE, THE PARTIES ACKNOWLEDGE THEIR
INTENT THAT, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LENDERS SHALL
RECEIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND GOVERNMENTAL
POLICY (INCLUDING, THE RULES, REGULATIONS AND POLICIES OF THE FCC), ALL RIGHTS
NECESSARY OR DESIRABLE TO OBTAIN, USE OR SELL THE LICENSES AND THE COLLATERAL
SECURING THE

103


--------------------------------------------------------------------------------



OBLIGATIONS, AND TO EXERCISE ALL REMEDIES AVAILABLE TO THEM UNDER THIS
AGREEMENT, THE LOAN DOCUMENTS, THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE
LAW.  THEREFORE, THE PARTIES AGREE THAT, IN THE EVENT OF CHANGES IN LAW OR
GOVERNMENTAL POLICY OCCURRING AFTER THE DATE HEREOF THAT AFFECT IN ANY MANNER
THE ADMINISTRATIVE AGENT’S OR THE LENDERS’ RIGHTS OF ACCESS TO, OR USE OR SALE
OF, THE LICENSES OR SUCH COLLATERAL, OR THE PROCEDURES NECESSARY TO ENABLE THE
ADMINISTRATIVE AGENT OR THE LENDERS TO OBTAIN SUCH RIGHTS OF ACCESS, USE OR
SALE, THE ADMINISTRATIVE AGENT, THE LENDERS, THE PARENT AND THE BORROWER SHALL
AMEND THIS AGREEMENT AND THE LOAN DOCUMENTS IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST, IN ORDER TO PROVIDE THE ADMINISTRATIVE AGENT AND
THE LENDERS SUCH RIGHTS TO THE GREATEST EXTENT POSSIBLE CONSISTENT WITH THEN
APPLICABLE LAW AND GOVERNMENTAL POLICY.


10.17                     USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT
TO THE ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR
THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE
WITH THE ACT.


10.18                     TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE
LOAN DOCUMENTS.


10.19                     DESIGNATION AS SENIOR INDEBTEDNESS.  ALL OBLIGATIONS
SHALL (I) BE “DESIGNATED SENIOR INDEBTEDNESS” FOR PURPOSES OF AND AS DEFINED IN
THAT CERTAIN INDENTURE, AND ALL SUPPLEMENTAL INDENTURES THERETO, AND (II) BE
TREATED AS SENIOR INDEBTEDNESS AT LEAST PARI PASSU WITH RESPECT TO ALL OTHER
INDENTURES AND OTHER INDEBTEDNESS OF THE PARENT, THE BORROWER AND THEIR
RESTRICTED SUBSIDIARIES.


10.20                     COMMITMENT LETTER.  THE PROVISIONS OF THAT CERTAIN
COMMITMENT LETTER, DATED AS OF MAY 10, 2007, AMONG THE BORROWER, BANK OF
AMERICA, THE ARRANGERS AND CHASE RELATING TO THE INDEMNIFICATION BY THE BORROWER
AND THE PAYMENT BY THE BORROWER OF COSTS AND EXPENSES OF THE PARTIES THERETO
WILL BE SUPERSEDED IN FULL BY THE PROVISIONS OF THIS AGREEMENT, NOTWITHSTANDING
THE SURVIVAL PROVISIONS IN SUCH LETTER.


10.21                     NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN
CONNECTION WITH ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY (INCLUDING
IN CONNECTION WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY
OTHER LOAN DOCUMENT), EACH OF THE BORROWER AND PARENT ACKNOWLEDGES AND AGREES,
AND ACKNOWLEDGES ITS AFFILIATES’ UNDERSTANDING, THAT: (I) (A) THE ARRANGING AND
OTHER SERVICES REGARDING THIS AGREEMENT PROVIDED BY THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT AND THE ARRANGERS ARE ARM’S-LENGTH COMMERCIAL TRANSACTIONS
BETWEEN THE BORROWER, PARENT AND THEIR RESPECTIVE AFFILIATES, ON THE ONE HAND,
AND THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE ARRANGERS, ON THE
OTHER HAND, (B) EACH OF THE BORROWER AND PARENT HAS CONSULTED ITS OWN LEGAL,
ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE,
AND (C) EACH OF THE BORROWER AND PARENT IS CAPABLE OF EVALUATING, AND
UNDERSTANDS AND ACCEPTS, THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS; (II) (A) EACH OF THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE ARRANGERS IS AND HAS BEEN
ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS EXPRESSLY AGREED IN WRITING BY THE
RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND WILL NOT BE ACTING AS AN ADVISOR,
AGENT OR

104


--------------------------------------------------------------------------------



FIDUCIARY FOR THE BORROWER, PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY
OTHER PERSON AND (B) NONE OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR
ANY ARRANGER HAS ANY OBLIGATION TO THE BORROWER, PARENT, OR ANY OF THEIR
RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY
EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS; AND (III) THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE
ARRANGERS AND THEIR RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF
TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE BORROWER, THE
PARENT AND THEIR RESPECTIVE AFFILIATES, AND NONE OF THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT AND THE ARRANGERS HAS ANY OBLIGATION TO DISCLOSE ANY OF
SUCH INTERESTS TO THE BORROWER, PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES. 
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE BORROWER AND PARENT HEREBY
WAIVES AND RELEASES ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND THE ARRANGERS WITH RESPECT TO ANY BREACH OR
ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY IN CONNECTION WITH ANY ASPECT OF ANY
TRANSACTION CONTEMPLATED HEREBY.


10.22                     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

The Remainder of This Page Is Intentionally Left Blank.

 

105


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ENTERCOM RADIO, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

Acknowledged and Agreed:

 

 

 

ENTERCOM COMMUNICATIONS CORP.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

106


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Lender

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

107


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, as Syndication
Agent and Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

108


--------------------------------------------------------------------------------